Exhibit 10.3

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT dated as of June 26, 2007 by and between BEST BUY
CO., INC. (the “Company”), a Minnesota corporation, the lenders from time to
time party hereto (such lenders being hereinafter sometimes referred to
collectively as the “Lenders” and individually as a “Lender”), and GOLDMAN SACHS
CREDIT PARTNERS L.P., one of the Lenders, as administrative agent for the
Lenders (in such capacity, the “Agent”) and as Lead Arranger for the Lenders.


ARTICLE I
DEFINITIONS

Section 1.1                                        Certain Defined Terms.  As
used herein and, unless otherwise defined therein, or in any Exhibit or Schedule
hereto, the following terms shall have the following respective meanings (such
meanings to be equally applicable to both the singular and plural form of the
terms defined, as the context may require):

“Adjusted Eurodollar Rate”:  with respect to each Interest Period applicable to
a Eurodollar Rate Advance, the rate (rounded upward, if necessary, to the next
higher one hundredth of one percent) determined by dividing the Eurodollar Rate
for such Interest Period by 1.00 minus the Eurocurrency Reserve Percentage.

“Advance”:  a Prime Rate Advance or a Eurodollar Rate Advance.

“Affiliate”:  when used with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes hereof, “control” shall have the meaning given such term in Rule 12b-2
under the Securities Exchange Act of 1934, and “controlled” shall have a
correlative meaning.

“Agent”:  as defined in the preamble.

“Aggregate Commitment Amount”:  as of any date of determination, the sum of the
Commitment Amounts of all of the Lenders.

“Agreement”:  this Revolving Credit Agreement, as amended, supplemented,
restated or otherwise modified and as in effect from time to time.

“Applicable Margin”: for each Prime Rate Advance, for each Eurodollar Rate
Advance (for the Interest Period applicable to such Eurodollar Rate Advance) and
for each Facility Fee, a percentage per annum equal to the percentage set forth
below determined by reference to (x) the Company’s corporate credit rating from
S&P or (y) the rating of the Company’s long-term, senior unsecured debt from
Moody’s, in each case, for Eurodollar Rate Advances, as in effect on the first
day of the applicable Interest Period, and for Prime Rate Advances and for
Facility Fees, as in effect from time to time:


--------------------------------------------------------------------------------


 

Company’s
Corporate Credit
Rating from S&P or
Long-Term Senior
Unsecured Debt
Rating from Moody’s
(“Level”)

 

Eurodollar Rate
Advances

 

Prime Rate
Advances

 

Facility
Fees

 

Level 1
BBB+ or higher, or Baa1 or higher

 

0.400

%

0.000

%

0.100

%

Level 2
BBB or Baa2

 

0.525

%

0.000

%

0.125

%

Level 3
BBB- or Baa3

 

0.600

%

0.000

%

0.150

%

Level 4
Lower than BBB- or lower than Baa3

 

0.800

%

0.000

%

0.200

%

 

provided that if, at any date of determination, no rating is available from S&P,
Moody’s or any other nationally recognized statistical rating organization
designated by the Company and approved in writing by the Majority Lenders, the
Applicable Margin will be based upon Level 4 and provided further that (i) upon
the occurrence of a ratings differential between S&P and Moody’s that
corresponds to a differential of one Level, the Applicable Margin shall be based
upon the Level corresponding to the higher rating and (ii) upon the occurrence
of a ratings differential between S&P and Moody’s that corresponds to a
differential of two or more Levels, the Applicable Margin shall be based upon
the Level that is one Level above the Level corresponding to the lower rating
and provided further that, for purposes of this definition, any change in the
Applicable Margin due to any change in the rating of the Company’s long-term
unsecured debt shall be effective 10 Business Days after the earliest of (a) the
date on which the Company gives notice of such change to the Agent pursuant to
Section 5.9(h) or (b) the date on which the Agent gives notice of such change to
the Company.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Company or any Guarantor
provides to the Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agent or to the Lenders by
means of electronic communications pursuant to Section 8.2(b).

“Board”:  the Board of Governors of the Federal Reserve System of the
United States.

“Borrowing Date”:  each Business Day or Eurodollar Business Day on which the
Lenders are to make Loans to the Company pursuant to Section 2.1.

2


--------------------------------------------------------------------------------


“Business Day”:  any day (other than a Saturday, Sunday or legal holiday) on
which banks are permitted to be open for business in all of the cities where any
Lender has its principal office in the United States of America.

“Canadian Indebtedness”: as defined in Section 5.13(g).

“Cash Flow Leverage Ratio”:  as of the last day of any Measurement Period, the
ratio of (a) the Interest-bearing Indebtedness of the Company plus eight times
Rental and Lease Expense for the Measurement Period ended on such date, to (b)
the sum for the Measurement Period ending on such date of (i) Earnings Before
Interest, Income Taxes, Depreciation and Amortization and (ii) Rental and Lease
Expense, in all cases determined on a Consolidated basis in accordance with GAAP
and as set forth in the Company’s financial statements delivered hereunder.

“Change of Control”: either (a) the occurrence, after the Effective Date, of any
of any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of common stock of the Company representing 33.33% or more of the combined
voting power of all common stock of the Company entitled to vote in the election
of directors or (b) during any period of up to twelve consecutive months,
whether commencing before or after the Effective Date, individuals who at the
beginning of such twelve-month period were directors of the Company, ceasing for
any reason (other than by reason of death, disability or scheduled retirement)
to constitute a majority of the Board of Directors of the Company, unless such
directors were replaced by new directors whose election to the Board of
Directors of the Company, or whose nomination for election by the stockholders
of the Company, was approved by a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved.

“Code”:  the Internal Revenue Code of 1986, as amended or any successor thereto.

“Commitment”:  as to any Lender, the obligation of such Lender to make Loans
pursuant to Sections 2.1.

“Commitment Amount”:  as to any Lender, the amount set opposite such Lender’s
name as its “Commitment Amount” in Schedule 1.1(a), as the same may be reduced
from time to time pursuant to Section 2.8.

“Commitment Percentage”:  as to any Lender, the percentage set forth opposite
such Lender’s name as its “Commitment Percentage” in Schedule 1.1(a).

“Company: as defined in the Preamble.

“Company Shares”:  as defined in Section 2.12.

“Compliance Certificate”:  a certificate in the form of Exhibit A.

3


--------------------------------------------------------------------------------


“Consolidated”: means, the consolidation of accounts in accordance with GAAP.

“Documentary Letter of Credit”:  a letter of credit which requires that the
drafts thereunder be accompanied by a document of title covering or securing
title to the goods acquired with the proceeds of such drafts.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that is
a member of a group of which the Company is a member and which is treated as a
single employer under Section 414 of the Code.

“Earnings Before Interest, Income Taxes, Depreciation and Amortization”:  for
any period of determination, the Consolidated net income of the Company before
deductions for income taxes, Net Interest Expense/Income, depreciation and
amortization, all as determined in accordance with GAAP, excluding therefrom
(a) non-operating gains (including, without limitation, extraordinary or unusual
gains, gains from discontinuance of operations, gains arising from the sale of
assets and other nonrecurring gains) of the Company and its Subsidiaries during
the applicable Measurement Period and (b) similar non-operating losses
(including, without limitation, losses arising from the sale of assets and other
nonrecurring losses) of the Company and its Subsidiaries during such period.

“Effective Date”:  the date on which, after the execution and delivery of this
Agreement by the Company, an executed counterpart of this Agreement (or
facsimile thereof) is delivered by the Lenders and the Agent (which shall
constitute their confirmation that all of the conditions precedent set forth in
Section 3.1 shall have been satisfied or waived in writing by the Lenders).

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Eurocurrency Reserve Percentage”:  as of any day, that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Agent, in respect of
“Eurocurrency Liabilities” as such term is defined in Regulation D of the Board
or in respect of any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Advances is determined
or any category of extensions of credit or other assets that include loans by
non-United States offices of any Lender to United States residents to which the
interest rate on Eurodollar Rate Advances is determined. The rate of interest
applicable to any outstanding Eurodollar Rate Advances shall be adjusted
automatically on and as of the effective date of any change in the Eurocurrency
Reserve Percentage.

“Eurodollar Applicable Reference Page”: any generally-published reference on
interest rates applicable to U.S. Dollars from time to time selected by the
Agent, in its sole

4


--------------------------------------------------------------------------------


discretion, which may include (a) the Reuters Screen LIBO Page or (b) Page 1700
and following pages on the Knight-Ridder MoneyCenter Service.

“Eurodollar Business Day”:  a Business Day which is also a day for trading by
and between banks in United States dollar deposits in the interbank eurocurrency
market and a day on which banks are open for business in New York City.

“Eurodollar Rate”:  with respect to each Interest Period applicable to a
Eurodollar Rate Advance, the average offered rate for deposits in U.S. Dollars
(rounded upward, if necessary, to the nearest 1/16 of 1%) for delivery of such
deposits on the first day of such Interest Period, for the number of days in
such Interest Period, which appears on the Eurodollar Applicable Reference Page
as of 11:00 A.M., London time (or such other time as of which such rate appears)
two Eurodollar Business Days prior to the first day of such Interest Period.

“Eurodollar Rate Advance”:  an Advance with respect to which the interest rate
is determined by reference to the Adjusted Eurodollar Rate.

“Event of Default”: any event described in Section 6.1.

“Facility Fees”:  as defined in Section 2.10.

“Federal Funds Rate”:  for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions, with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Financial Accounting Standards Board which are in effect
and applicable to the accounting period in respect of which reference to GAAP is
being made.

“Governmental Authority”:  any federal, state, local or foreign court or
governmental agency, authority, department, board, instrumentality or regulatory
body.

“GSCP”:  Goldman Sachs Credit partners L.P., in its individual capacity.

“Guarantee”:  with respect to any Person at the time of any determination,
without duplication, any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
otherwise:  (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to purchase (or to advance or supply funds
for the purchase of) any direct or indirect security therefor, (b) to purchase
property, securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness, (c) to maintain working
capital, equity capital, or other financial statement condition of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or
(d) entered into for the

5


--------------------------------------------------------------------------------


purpose of assuring in any manner the owner of such Indebtedness of the payment
of such Indebtedness or to protect the owner against loss in respect thereof;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranty”:  a guaranty, substantially in the form of Exhibit B, of the
Obligations, executed and delivered to the Agent in connection with this
Agreement.

“Guarantors”:  Best Buy Stores, L.P., BBC Investment Co., BBC Property Co., each
other Restricted Subsidiary set forth on Schedule 4.14(b) as of the Effective
Date and each Restricted Subsidiary for which a Guaranty has been executed and
delivered to the Agent pursuant to Section 5.11(b).

“Historical Financial Statements”:  as of the Effective Date, the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries, for
the immediately preceding three fiscal years of the Company, consisting of
balance sheets and the related consolidated statements of earnings,
shareholders’ equity and cash flows for each fiscal year, certified by the chief
financial officer of the Company that they fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated.

“Immediately Available Funds”:  funds with good value on the day and in the city
in which payment is received.

“Indebtedness”:  with respect to any Person at the time of any determination,
without duplication, the following obligations, contingent or otherwise, of such
Person to the extent that they, in conformity with GAAP, should be classified
upon the balance sheet of such Person as liabilities:  (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property,
(f) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all capitalized and synthetic lease obligations of such Person,
(h) all obligations of such Person in respect of interest rate protection
agreements, (i) all obligations of such Person, actual or contingent, as an
account party in respect of letters of credit or bankers’ acceptances, (j) all
Indebtedness of any partnership or joint venture to the extent such Person is
personally liable, and (k) all Guarantees by such Person of Indebtedness of
others.

“Initial Loans”:  as defined in Section 2.12.

“Interest-bearing Indebtedness”: as of the last date of any Measurement Period,
all Indebtedness of the Company and its Subsidiaries for borrowed money or that
bears interest and that, in accordance with GAAP, would be classified as long
term or short term debt on the Consolidated balance sheet of the Company.

6


--------------------------------------------------------------------------------


“Interest Coverage Ratio”: for any Measurement Period, the ratio of (a) the sum
of (i) Earnings Before Interest, Income Taxes, Depreciation and Amortization
plus (ii) Rental and Lease Expense to (b) the sum of (y) Net Interest
Expense/Income plus (z) Rental and Lease Expense.

“Interest Period”:  (a) with respect to each Eurodollar Rate Advance, the period
commencing on the date of such Advance and ending one, two or three months
thereafter, as the Company may elect in the applicable Notice of Borrowing,
Continuation or Conversion; provided, that:

(I)                                     ANY INTEREST PERIOD WHICH WOULD
OTHERWISE END ON A DAY WHICH IS NOT A EURODOLLAR BUSINESS DAY SHALL BE EXTENDED
TO THE NEXT SUCCEEDING EURODOLLAR BUSINESS DAY UNLESS SUCH INTEREST PERIOD IS
ONE MONTH OR LONGER AND SUCH EURODOLLAR BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING
EURODOLLAR BUSINESS DAY;

(II)                                  ANY INTEREST PERIOD OF ONE MONTH OR LONGER
WHICH BEGINS ON THE LAST EURODOLLAR BUSINESS DAY OF A CALENDAR MONTH (OR A DAY
FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE
END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST EURODOLLAR BUSINESS DAY OF A
CALENDAR MONTH;

(III)                               NO INTEREST PERIOD MAY END AFTER THE DATE
SET FORTH IN CLAUSE (A) OF THE DEFINITION OF “TERMINATION DATE” SET FORTH IN
THIS SECTION 1.1; AND

(IV)                              FOR PURPOSES OF DETERMINING AN INTEREST
PERIOD, A MONTH MEANS A PERIOD STARTING ON ONE DAY IN A CALENDAR MONTH AND
ENDING ON THE NUMERICALLY CORRESPONDING DAY IN THE NEXT CALENDAR MONTH;
PROVIDED, HOWEVER, THAT IF THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE
MONTH IN WHICH SUCH AN INTEREST PERIOD IS TO END OR IF SUCH AN INTEREST PERIOD
BEGINS ON THE LAST EURODOLLAR BUSINESS DAY OF A CALENDAR MONTH, THEN SUCH
INTEREST PERIOD SHALL END ON THE LAST EURODOLLAR BUSINESS DAY OF THE CALENDAR
MONTH IN WHICH SUCH INTEREST PERIOD IS TO END.

“Lender”:  as defined in the Preamble.

“Lien”: with respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including but not limited to the interest of each lessor under any
capitalized lease), in, of or on any assets or properties of such Person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

“Loans”: as defined in Section 2.1.

“Loan Documents”:  this Agreement, the Notes, the Guaranties and all other
agreements, documents, certificates and instruments delivered pursuant hereto or
in connection herewith, in each case as amended, supplemented, restated or
otherwise modified and in effect from time to time.

7


--------------------------------------------------------------------------------


“Majority Lenders”:  As of any date of determination, so long as the Commitments
remain outstanding, Lenders whose Commitment Percentages total at least 51% or,
if the Commitments have been terminated, Lenders holding at least 51% of the
aggregate principal amount of the Loans.

“Material Adverse Effect”:  with respect to any Person, (a) a materially adverse
effect on the business, assets, operations, or financial condition of such
Person and its Subsidiaries taken as a whole, (b) material impairment of the
ability of such Person to perform any material obligation under any Loan
Document to which such Person is or becomes a party or (c) material impairment
of any of the material rights of, or benefits available to, the Agent or the
Lenders under any Loan Document.

“Material Subsidiary”:  (a) the Guarantors and (b) with respect to any fiscal
year of the Company, any Subsidiary which accounted for an amount equal to or
greater than five (5%) percent of the Consolidated aggregate revenues of the
Company for such fiscal year.

“Measurement Period”:  each period of four fiscal quarters ending on the last
day of the most recent fiscal quarter of the Company.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”:  as such term is defined in Section 4001(a)(3) of ERISA,
which is maintained (on the Effective Date, within the five years preceding the
Effective Date, or at any time after the Effective Date) for employees of
Company or any ERISA Affiliate.

“Net Interest Expense/Income”: for any period of determination, interest expense
minus interest income, in each case calculated on a Consolidated basis for the
Company and its Subsidiaries in accordance with GAAP.

“Notes”:  as defined in Section 2.3.

“Notice of Borrowing, Continuation or Conversion”:  the written notice in the
form reasonably satisfactory to the Agent, delivered in accordance with, and
within the period specified in, Section 2.2 or 2.4, as applicable.

“Obligations”:  (a) the Company’s obligations in respect of the due and punctual
payment of principal and interest on the Loans when and as due, whether at
maturity, by acceleration, or otherwise and (b) all fees, expenses, indemnities,
reimbursements and other obligations owed to the Agent and the Lenders under
this Agreement or any other Loan Document.

“Offshore Rate Loans”:  any Eurodollar Rate Advances.

“PBGC”:  the Pension Benefit Guaranty Corporation created by Section 4002(a) of
ERISA or any Governmental Authority succeeding to the functions thereof.

“Person”:  any natural person, corporation, partnership, limited liability
company, joint venture, firm, association, trust, unincorporated organization,
government or governmental

8


--------------------------------------------------------------------------------


agency or political subdivision or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Plan”: each employee benefit plan (whether in existence on the Effective Date
or thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of Company or of
any ERISA Affiliate.

“Platform”:  IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.

“Prime Rate”:  the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
The Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

“Prime Rate Advance”:  a portion of the Loans with respect to which the interest
rate is determined by reference to the Prime Rate.

“Prohibited Transaction”:  as such term is defined in Section 4975 of the Code
or Section 406 of ERISA.

“Pro Rata Share”:  with respect to each Lender, in each case expressed as a
percentage:


(A)                                  AS SUCH TERM PERTAINS TO SUCH LENDER’S
OBLIGATION TO MAKE LOANS, RIGHT TO RECEIVE FACILITY FEES, AND OBLIGATION TO
REIMBURSE THE AGENT PURSUANT TO SECTION 7.9, SUCH LENDER’S COMMITMENT
PERCENTAGE, AND


(B)         AS SUCH TERM PERTAINS TO SUCH LENDER’S RIGHT TO RECEIVE PAYMENT OF
INTEREST ON AND PRINCIPAL OF ITS OUTSTANDING LOANS AND FOR ALL OTHER PURPOSES,
THE FRACTION WHICH THE AMOUNT OF THE UNPAID PRINCIPAL BALANCE OF ITS OUTSTANDING
LOANS IS TO THE AGGREGATE UNPAID PRINCIPAL BALANCE OF ALL OUTSTANDING LOANS.

“Regulatory Change”:  with respect to any Lender, any change after the Effective
Date in federal, state or foreign laws or regulations or the adoption or making
after such date of any interpretations, directives or requests, in either case
applying to a class of banks including such Lender under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or Governmental Authority charged with the interpretation or
administration thereof.

“Rental and Lease Expense”:  for any Measurement Period, all items that, in
accordance with GAAP, would be classified as Rental and Lease Expense that are
included in selling, general and administrative expenses on the Consolidated
income statement of the Company, in each case determined in accordance with
GAAP, provided that Rental and Lease Expense shall not include any Rental and
Lease Expense incurred during the Measurement Period in connection with
discontinued operations for which the Company is no longer obligated.

9


--------------------------------------------------------------------------------


“Replacement Credit Facility”:  the $2 billion five-year unsecured senior
revolving credit facility referred to in the Commitment Letter dated June 26,
2007 addressed to the Company by J.P. Morgan Securities Inc. and JPMorgan Chase
Bank, N.A. or any substantially equivalent, or greater, unsecured senior credit
facility hereafter made available to the Company in lieu thereof.

“Reportable Event”:  as such term is defined in Section 4043 of ERISA and the
regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with Section 412(d) of the Code.

“Restricted Payments”:  with respect to any Person, collectively, all dividends
or other distributions of any nature (cash, securities (other than common stock
of such Person), assets or otherwise) declared or paid, and all payments made
(including the purchase price of any equity securities repurchased by such
Person), by such Person on any class of equity securities (including, without
limitation, warrants, options or rights therefor) issued by such Person or any
of its Subsidiaries, whether such securities are authorized or outstanding on
the Effective Date or at any time thereafter.

“Restricted Subsidiary”:  With respect to any fiscal year of the Company, any
Subsidiary which accounted for an amount equal to or greater than twenty (20%)
percent of the Consolidated aggregate revenues of the Company for such fiscal
year, provided that, if, in any fiscal year of the Company, the Subsidiaries
(other than Best Buy Stores, L.P.), on a collective basis, accounted for more
than fifty (50%) of the Consolidated aggregate revenues of the Company for such
fiscal year, then the percentage amount stated in the clause preceding the
proviso clause of this definition shall be automatically and permanently reduced
to five (5%).

“S&P”: means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Subsidiary”:  with respect to any Person, any corporation, partnership, trust
or other Person of which more than 50% of the outstanding capital stock (or
similar interests)  having ordinary voting power to elect a majority of the
board of directors of such corporation (or similar governing body) (irrespective
of whether or not, at the time, capital stock of or other similar interests
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person, by such Person and one or
more other Subsidiaries of such Person.

“Termination Date”:  the earliest to occur of (a) June 24, 2008, (b) the date on
which the Commitments are terminated pursuant to Section 2.8 or (c) the date on
which the Commitments are terminated pursuant to Section 6.2.

“Total Outstandings”:  as of any date of determination, the amount of the
aggregate unpaid principal balance of Loans outstanding on such date.

10


--------------------------------------------------------------------------------


“Unfunded Liabilities”:  (a) in the case of Plans subject to Title IV of ERISA
(other than Multiemployer Plans), the amount (if any) by which the present value
of all vested nonforfeitable benefits under such Plan exceeds the fair market
value of all Plan assets allocable to such benefits, all determined as of the
then most recent valuation report prepared by the actuary for such Plan, and
(b) in the case of Multiemployer Plans, the withdrawal liability of the Company
and the ERISA Affiliates.

“Unmatured Event of Default”:  any event which, with the giving of notice
(whether such notice is required under Section 6.1, or under some other
provision of this Agreement, or otherwise) or lapse of time, or both, would
constitute an Event of Default.

“U.S. Dollars” and “$”: The lawful currency of the United States of America.

Section 1.2                                      Accounting Terms and
Calculations.  Except as may be expressly provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in conformity with GAAP, as the same may
change from time to time.

Section 1.3                                      Computation of Time Periods. 
In this Agreement, in the computation of a period of time from a specified date
to a later specified date, unless otherwise stated the word “from” means “from
and including” and the word “to” or “until” each means “to but excluding”.

Section 1.4                                      Principles of Construction.  In
this Agreement, the singular includes the plural and the plural the singular;
words imparting any gender include the other gender; references to “Section”,
“Exhibit”, “Schedule” and like references shall be to sections of, and exhibits
and schedules to, this Agreement unless otherwise specifically provided; the
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; and references to Persons include their
permitted successors and assigns.  Unless the context in which used herein
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or.”


ARTICLE II
TERMS OF THE CREDIT FACILITY

Section 2.1                                      Lending Facilities.

On the terms and subject to the conditions hereof, each Lender severally agrees
to make Loans to the Company on a revolving basis in U.S. Dollars (each a “Loan”
and collectively, the “Loans”) at any time and from time to time from the
Effective Date to the Termination Date, during which period the Company may
borrow, repay and reborrow in accordance with the provisions hereof, provided,
that no Loan will be made in any amount which after giving effect thereto, would
cause the Total Outstandings to exceed the Aggregate Commitment Amount,
provided, further, that no Lender shall be required to make any Loan if, after
giving effect thereto, the outstanding

11


--------------------------------------------------------------------------------


principal balance of such Lender’s Loans would exceed such Lender’s Commitment
Amount.  Loans hereunder shall be made by the Lenders ratably based on their
respective Pro Rata Shares.  Loans may be obtained and maintained, at the
election of the Company but subject to the limitations hereof, as Prime Rate
Advances or as Eurodollar Rate Advances.

Section 2.2                                      Procedure for Loans.


(A)          REQUESTS FOR ADVANCES.  ANY REQUEST BY THE COMPANY FOR LOANS SHALL
BE MADE TO THE AGENT BY TELEPHONE, PROMPTLY CONFIRMED BY GIVING THE AGENT A
NOTICE OF BORROWING, CONTINUATION OR CONVERSION, AND (I) MUST BE RECEIVED BY THE
AGENT NOT LATER THAN 12:00 NOON (NEW YORK TIME) THREE EURODOLLAR BUSINESS DAYS
PRIOR TO THE REQUESTED BORROWING DATE IF THE LOANS ARE REQUESTED AS EURODOLLAR
RATE ADVANCES AND (II) NOT LATER THAN 12:00 NOON (NEW YORK TIME) ON THE
REQUESTED BORROWING DATE IF THE LOANS ARE REQUESTED AS PRIME RATE ADVANCES. 
EACH REQUEST TO BORROW HEREUNDER SHALL BE IRREVOCABLE AND SHALL BE DEEMED A
REPRESENTATION BY THE COMPANY THAT ON THE REQUESTED BORROWING DATE AND AFTER
GIVING EFFECT TO THE REQUESTED LOANS THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 2.1 AND ARTICLE III HAVE BEEN AND WILL BE SATISFIED.  EACH REQUEST TO
BORROW HEREUNDER SHALL SPECIFY (A) THE REQUESTED BORROWING DATE, (B) THE
AGGREGATE AMOUNT OF LOANS TO BE MADE ON SUCH DATE, WHICH SHALL BE IN A MINIMUM
AMOUNT OF (I) $5,000,000 OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF,
TO THE EXTENT SUCH LOANS ARE TO BE FUNDED AS EURODOLLAR RATE ADVANCES OR (II)
$2,000,000 OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF TO THE EXTENT
SUCH LOANS ARE TO BE FUNDED AS PRIME RATE ADVANCES, (C) WHETHER SUCH LOANS ARE
TO BE MADE AS PRIME RATE ADVANCES OR AS EURODOLLAR RATE ADVANCES, AND (D) IN THE
CASE OF EURODOLLAR RATE ADVANCES, THE DURATION OF THE INITIAL INTEREST PERIOD
APPLICABLE THERETO.  WITHOUT IN ANY WAY LIMITING THE COMPANY’S OBLIGATION TO
CONFIRM IN WRITING ANY TELEPHONE REQUEST TO BORROW HEREUNDER, THE AGENT MAY RELY
ON ANY SUCH REQUEST WHICH IT BELIEVES IN GOOD FAITH TO BE GENUINE; AND THE
COMPANY HEREBY WAIVES ANY CLAIM AGAINST THE AGENT OR THE LENDERS BASED ON A
DISPUTE WITH THE AGENT’S RECORD OF THE TERMS OF SUCH REQUEST.


(B)         FUNDING BY LENDERS.  THE AGENT SHALL PROMPTLY NOTIFY EACH OTHER
LENDER OF THE RECEIPT OF SUCH REQUEST, THE MATTERS SPECIFIED THEREIN, AND OF
SUCH LENDER’S PRO RATA SHARE OF THE REQUESTED LOANS.  ON THE REQUESTED BORROWING
DATE, EACH LENDER SHALL PROVIDE ITS SHARE OF ANY REQUESTED LOANS AT THE
PRINCIPAL OFFICE OF THE AGENT IN NEW YORK, NEW YORK NOT LATER THAN 2:30 P.M.
(NEW YORK TIME).  UNLESS THE AGENT DETERMINES THAT ANY APPLICABLE CONDITION
SPECIFIED IN ARTICLE III HAS NOT BEEN SATISFIED, THE AGENT WILL MAKE AVAILABLE
TO THE COMPANY’S ACCOUNT THE AMOUNT OF THE REQUESTED LOANS AT THE AGENT’S
PRINCIPAL OFFICE IN NEW YORK, NEW YORK IN IMMEDIATELY AVAILABLE FUNDS NOT LATER
THAN 4:00 P.M. (NEW YORK TIME) ON THE REQUESTED BORROWING DATE.  IF THE AGENT
HAS MADE A LOAN ON BEHALF OF A LENDER BUT HAS NOT RECEIVED THE AMOUNT OF SUCH
LOAN (OR A FEDERAL RESERVE BANK REFERENCE NUMBER FOR THE WIRE TRANSFER OF THE
AMOUNT OF SUCH LOAN) FROM SUCH LENDER BY 4:00 P.M. (NEW YORK TIME) ON THE
REQUESTED BORROWING DATE, SUCH LENDER SHALL PAY INTEREST TO THE AGENT ON THE
AMOUNT SO ADVANCED AT THE FEDERAL FUNDS RATE FROM THE DATE OF SUCH LOAN TO THE
DATE FUNDS ARE RECEIVED BY THE AGENT FROM SUCH LENDER, SUCH INTEREST TO BE
PAYABLE WITH SUCH REMITTANCE FROM SUCH LENDER OF THE PRINCIPAL AMOUNT OF SUCH
LOAN (PROVIDED, HOWEVER, THAT THE AGENT SHALL NOT MAKE ANY LOANS ON BEHALF OF A
LENDER IF THE AGENT HAS RECEIVED PRIOR NOTICE FROM SUCH LENDER THAT

12


--------------------------------------------------------------------------------



IT WILL NOT MAKE SUCH LOAN).  IF THE AGENT DOES NOT RECEIVE PAYMENT FROM SUCH
LENDER BY THE NEXT BUSINESS DAY AFTER THE DATE OF ANY LOAN, THE AGENT SHALL BE
ENTITLED TO RECOVER SUCH LOAN, INCLUDING ANY UNPAID INTEREST THEREON AT THE RATE
THEN APPLICABLE TO SUCH LOAN, ON DEMAND, FROM THE COMPANY, WITHOUT PREJUDICE TO
THE AGENT’S AND THE COMPANY’S RIGHTS AGAINST SUCH LENDER.  IF SUCH LENDER PAYS
THE AGENT THE AMOUNT HEREIN REQUIRED WITH INTEREST AT THE FEDERAL FUNDS RATE
BEFORE THE AGENT HAS RECOVERED FROM THE COMPANY, SUCH LENDER SHALL BE ENTITLED
TO THE INTEREST PAYABLE BY THE COMPANY WITH RESPECT TO THE LOAN IN QUESTION
ACCRUING FROM THE DATE THE AGENT MADE SUCH LOAN.


(C)          LIMITATION ON NUMBER OF CERTAIN LOANS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, THE COMPANY WILL NOT AT ANY TIME PERMIT THE NUMBER OF OFFSHORE
RATE LOANS THEN OUTSTANDING TO EXCEED TEN IN THE AGGREGATE UNLESS OTHERWISE
AGREED BY THE AGENT.


SECTION 2.3                                      NOTELESS TRANSACTION.


(A)                                  LENDER’S RECORDS.  THE LOANS MADE BY EACH
LENDER SHALL BE EVIDENCED BY ONE OR MORE LOAN ACCOUNTS OR RECORDS MAINTAINED BY
SUCH LENDER IN THE ORDINARY COURSE OF BUSINESS.  THE LOAN ACCOUNTS OR RECORDS
MAINTAINED BY THE AGENT AND EACH LENDER SHALL BE CONCLUSIVE EVIDENCE (IN THE
ABSENCE OF MANIFEST ERROR) OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS TO THE
COMPANY AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO RECORD OR ANY
ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION
OF THE COMPANY HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE LOANS.


(B)                                 LENDER’S RIGHT TO REQUEST NOTES.  IF
REQUESTED BY ANY LENDER, THE COMPANY SHALL EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE EVIDENCING SUCH LENDER’S LOANS (EACH A “NOTE” AND COLLECTIVELY,
THE “NOTES”) (EACH SUCH NOTE TO BE SUBSTANTIALLY IN THE FORM OF EXHIBIT C). 
EACH LENDER SHALL ENDORSE ON THE SCHEDULE ANNEXED TO ITS NOTE THE DATE, AMOUNT
AND MATURITY OF EACH LOAN MADE BY IT AND THE AMOUNT OF EACH PAYMENT OF PRINCIPAL
MADE BY THE COMPANY WITH RESPECT THERETO.  EACH SUCH LENDER IS IRREVOCABLY
AUTHORIZED BY THE COMPANY TO ENDORSE ITS NOTE AND EACH LENDER’S RECORD SHALL BE
PRIMA FACIE EVIDENCE OF THE AMOUNT OF EACH SUCH LOAN; PROVIDED, HOWEVER, THAT
THE FAILURE OF A LENDER TO MAKE, OR AN ERROR IN MAKING, A NOTATION THEREON WITH
RESPECT TO ANY LOAN SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE
COMPANY HEREUNDER OR UNDER ANY SUCH NOTE TO SUCH LENDER.

Section 2.4                                      Conversions and Continuations. 
On the terms and subject to the limitations hereof, the Company shall have the
option at any time and from time to time to convert all or any portion of the
Loans into Prime Rate Advances or Eurodollar Rate Advances, or to continue a
Eurodollar Rate Advance as such (in a minimum amount of $5,000,000 or an
integral multiple of $500,000 in excess thereof, with respect to any conversion
into or continuation as Eurodollar Rate Advances, or $2,000,000 or an integral
multiple of $500,000 in excess thereof, with respect to any conversion into
Prime Rate Advances); provided, however that (i) a Eurodollar Rate Advance may
be converted or continued only on the last day of the Interest Period applicable
thereto, and (ii) at the option of the Majority Lenders, no Advance may be
converted into or continued as a Eurodollar Rate Advance if an Unmatured Event
of Default or Event of Default has occurred and is continuing on the proposed
date of continuation or

13


--------------------------------------------------------------------------------


conversion.  The Company shall give the Agent a Notice of Borrowing,
Continuation or Conversion with respect to the continuation or conversion of any
Advance so as to be received by the Agent not later than 12:00 noon (New York
time) three Eurodollar Business Days prior to requested date of conversion or
continuation in the case of the continuation of, or conversion to, Eurodollar
Rate Advances and not later than 12:00 noon (New York time) on the date of any
requested conversion to Prime Rate Advances.  Each such notice shall specify
(a) the amount to be continued or converted, (b) the date for the continuation
or conversion (which must be (i) the last day of the preceding Interest Period
and a Eurodollar Business Day in the case of conversions to or continuations of
Eurodollar Rate Advances, and (ii) a Business Day in the case of conversions to
Prime Rate Advances), and (c) in the case of conversions to or continuations of
Eurodollar Rate Advances, the Interest Period applicable thereto.  Any notice
given by the Company under this Section 2.4 shall be irrevocable.  If the
Company shall fail to notify the Agent of the continuation of any Eurodollar
Rate Advances or of the conversion of Eurodollar Rate Advances within the time
required by this Section 2.4, such Advances shall, on the last day of the
Interest Period applicable thereto, at the option of the Agent (a) be
automatically be converted into Prime Rate Advances of the same principal amount
or (b) be automatically converted into Eurodollar Rate Advances having an
Interest Period of one month.  All conversions to and continuations of Advances
shall be made uniformly and ratably among the Lenders.

Section 2.5                                      Interest Rates, Interest
Payments and Default Interest.  Interest shall accrue and be payable as follows:


(A)          SUBJECT TO PARAGRAPH (C) BELOW, EACH LOAN THAT IS A EURODOLLAR RATE
ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF DURING THE
INTEREST PERIOD APPLICABLE THERETO AT A RATE PER ANNUM EQUAL TO THE SUM OF
(I) THE ADJUSTED EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS (II) THE
APPLICABLE MARGIN.


(B)         SUBJECT TO PARAGRAPH (C) BELOW, EACH LOAN THAT IS A PRIME RATE
ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT A RATE PER
ANNUM EQUAL TO THE SUM OF (I) THE PRIME RATE PLUS (II) THE APPLICABLE MARGIN.


(C)          UPON AND DURING THE CONTINUATION OF ANY PAYMENT EVENT OF DEFAULT IN
RESPECT OF ANY ADVANCE, THE PAST DUE ADVANCE SHALL, AT THE OPTION OF THE
MAJORITY LENDERS (OR, IN THE CASE OF ANY EVENT OF DEFAULT UNDER SECTIONS 6.1(A),
(E), (F) OR (G), AUTOMATICALLY UPON AND DURING THE CONTINUATION OF ANY SUCH
EVENT OF DEFAULT), THEREAFTER BEAR INTEREST UNTIL PAID IN FULL (OR UNTIL THE
CORRESPONDING EVENT OF DEFAULT IS WAIVED IN WRITING BY THE MAJORITY LENDERS),
WHETHER AT THE DATE SCHEDULED THEREFOR OR EARLIER UPON ACCELERATION, AT A RATE
PER ANNUM EQUAL TO THE SUM OF THE RATE OTHERWISE APPLICABLE TO SUCH ADVANCE PLUS
2.00%.


(D)         INTEREST ACCRUED TO THE DAY OF PAYMENT SHALL BE PAYABLE (I) WITH
RESPECT TO EACH OFFSHORE RATE LOAN, ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO; (II) WITH RESPECT TO ANY PRIME RATE ADVANCE, ON THE FIRST
DAY OF EACH MONTH; AND (III) WITH RESPECT TO ALL LOANS, ON THE TERMINATION DATE;
PROVIDED THAT INTEREST UNDER SECTION 2.5(C) SHALL BE PAYABLE ON DEMAND.

14


--------------------------------------------------------------------------------



SECTION 2.6                                      REPAYMENT; MANDATORY
PREPAYMENTS.


(A)          PRINCIPAL OF ALL LOANS, TOGETHER WITH ALL ACCRUED, UNPAID INTEREST
THEREON, SHALL BE DUE AND PAYABLE BY THE COMPANY ON THE TERMINATION DATE.


(B)         IF AT ANY TIME THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE
COMMITMENT AMOUNT, THE COMPANY SHALL PREPAY THE LOANS IN THE AMOUNT OF SUCH
EXCESS.

Optional Prepayments.  The Company may, upon (i) at least three Eurodollar
Business Days’ prior written notice to the Agent, in the case of Offshore Rate
Loans, and (ii) written notice to the Agent given prior to 1:00 P.M. on any
Business Day, in the case of Prime Rate Advances, in each case stating the
proposed date and the aggregate principal amount of the prepayment, and if such
notice is given the Company shall, prepay the Advances, in whole or in part,
together with (A) accrued interest to the date of such prepayment on the
principal amount prepaid and (B) in the case of Offshore Rate Loans, any amount
payable to the Lenders pursuant to Section 2.18; provided, however, that each
partial prepayment shall be in an aggregate principal amount of not less than
(i) $5,000,000 or an integral multiple of $500,000 in excess thereof, as to
prepayments of Eurodollar Rate Advances or (ii) $2,000,000 or an integral
multiple of $500,000 in excess thereof, as to prepayments of Prime Rate
Advances.  Amounts paid (unless following an acceleration or upon termination of
the Commitments in whole) or prepaid under this Section 2.7 may be re-borrowed
upon the terms and subject to the conditions and limitations of this Agreement. 
All principal paid or prepaid under Section 2.6, this Section 2.7 or Section 2.8
shall be applied to the outstanding principal balance of each Lender’s Loans (in
accordance with such Lender’s Pro Rata Share).


SECTION 2.7                                      REDUCTION OR TERMINATION OF
COMMITMENTS.


(A)          OPTIONAL.  THE COMPANY MAY, AT ANY TIME, UPON NOT LESS THAN FIVE
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, REDUCE THE COMMITMENTS,
RATABLY, WITH ANY SUCH REDUCTION IN A MINIMUM AGGREGATE AMOUNT FOR ALL THE
LENDERS OF $5,000,000, OR AN INTEGRAL MULTIPLE THEREOF, OR TERMINATE THE
COMMITMENTS IN THEIR ENTIRETY.


(B)         MANDATORY.  ON (X) THE DATE OF RECEIPT BY THE COMPANY OF ANY CASH
PROCEEDS FROM THE INCURRENCE BY THE COMPANY OF ANY DEBT FOR BORROWED MONEY,
INCLUDING WITHOUT LIMITATION PURSUANT TO A PUBLIC OFFERING, PRIVATE PLACEMENT OR
A SYNDICATED BANK FINANCING, EXCEPT (A) COMMERCIAL PAPER, (B) INDEBTEDNESS
INCURRED UNDER THIS AGREEMENT, (C) INDEBTEDNESS INCURRED UNDER LETTER OF CREDIT
FACILITIES AND (D) OTHER DEBT FOR BORROWED MONEY IN AN AMOUNT NOT TO EXCEED
$200,000,000 AT ANY TIME OUTSTANDING, AND (Y) THE FIRST DATE ON WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS ENTITLED TO BORROW UNDER THE REPLACEMENT
CREDIT FACILITY, THE REVOLVING COMMITMENTS SHALL BE PERMANENTLY REDUCED IN AN
AGGREGATE AMOUNT EQUAL TO 100% OF SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS
AND COMMISSIONS AND OTHER REASONABLE COSTS AND EXPENSES ASSOCIATED THEREWITH,
INCLUDING REASONABLE LEGAL FEES AND EXPENSES, AND/OR 100% OF THE AGGREGATE
AMOUNT OF THE COMMITMENTS UNDER THE REPLACEMENT CREDIT FACILITY, AS THE CASE MAY
BE.

15


--------------------------------------------------------------------------------



(C)          UPON ANY REDUCTION IN THE COMMITMENTS PURSUANT TO THIS SECTION 2.8,
THE COMPANY SHALL PAY TO THE AGENT FOR THE ACCOUNT OF THE LENDERS THE AMOUNT, IF
ANY, BY WHICH THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENT AMOUNT
AFTER GIVING EFFECT TO SUCH REDUCTION.


(D)         UPON TERMINATION OF THE COMMITMENTS PURSUANT TO THIS SECTION, THE
COMPANY SHALL PAY TO THE AGENT FOR THE ACCOUNT OF THE LENDERS THE FULL AMOUNT OF
ALL OUTSTANDING LOANS, ALL ACCRUED AND UNPAID INTEREST THEREON, ALL UNPAID
FACILITY FEES ACCRUED TO THE DATE OF SUCH TERMINATION, ANY INDEMNITIES PAYABLE
PURSUANT TO SECTION 2.18 AND ALL OTHER UNPAID OBLIGATIONS OF THE COMPANY TO THE
LENDERS AND THE AGENT HEREUNDER.

Section 2.8                                      Agent’s Fees.  The Company
shall pay to the Agent fees in accordance with the terms of a letter agreement
between the Company and the Agent concerning such fees.

Section 2.9                                      Facility Fees.  The Company
shall pay to the Agent, for the account of each Lender, a facility fee (the
“Facility Fee”) in an amount equal to the Applicable Margin calculated on the
average daily Commitment Amount (whether used or unused) of such Lender during
each calendar quarter during the period from the Closing Date to the Termination
Date.  Such Facility Fees are payable calendar quarterly in arrears on the first
day of the following calendar quarter and on the Termination Date.

Section 2.10                                Computation.  Facility Fees and
interest on Eurodollar Rate Advances shall be computed on the basis of actual
days elapsed and a year of 360 days, or in the case of interest on Prime Rate
Advances, a year of 365 or 366 days, as applicable.

Section 2.11                                Payments.  Payments and prepayments
of principal of, and interest on, the Notes and all fees, expenses and other
obligations under this Agreement payable to the Agent or the Lenders shall be
made without setoff or counterclaim in Immediately Available Funds not later
than 12:00 noon (New York time) (or, as to prepayments of Prime Rate Loans, 1:00
PM (New York time)) on the dates called for under this Agreement to the Agent at
its main office in New York, New York.  Funds received after such time shall be
deemed to have been received on the next Business Day.  The Agent will promptly
distribute in like funds to each Lender its Pro Rata Share of each payment of
principal or interest applied to the Loans, and each payment of Facility Fees or
other amounts received by the Agent for the account of the Lenders.  Whenever
any payment to be made hereunder or on the Notes shall be stated to be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time, in the case of a payment of
principal, shall be included in the computation of any interest on such
principal.

Section 2.12                                Use of Loan Proceeds.  The proceeds
of the Loans shall be used for the general corporate purposes of the Company and
its Subsidiaries in a manner not in conflict with any of the covenants in this
Agreement; provided, that the proceeds of up to $3,000,000,000 in initial Loans
made under this Agreement (the “Initial Loans”) may be used for the purpose of
repurchasing shares of the common stock of the Company (the “Company Shares”).

16


--------------------------------------------------------------------------------


Section 2.13                                Interest Rate Not Ascertainable,
Etc.  If, on or prior to the date for determining the Adjusted Eurodollar Rate
in respect of the Interest Period, any Lender reasonably determines (which
determination shall be conclusive and binding, absent error) that:


(A)          DEPOSITS IN U.S. DOLLARS (IN THE APPLICABLE AMOUNT) ARE NOT BEING
MADE AVAILABLE TO SUCH LENDER IN THE RELEVANT MARKET FOR SUCH INTEREST PERIOD,
OR


(B)         THE ADJUSTED EURODOLLAR RATE WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDER OF FUNDING OR MAINTAINING OFFSHORE RATE LOANS FOR SUCH
INTEREST PERIOD,

such Lender shall forthwith give notice to the Agent and the Company and the
other Lenders of such determination, whereupon the obligation of such Lender to
make or continue, or to convert any Advances to, Offshore Rate Loans shall be
suspended until such Lender notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist.  While any such
suspension continues, all further Advances by such Lender shall be made as Prime
Rate Advances.  No such suspension shall affect the interest rate then in effect
during the applicable Interest Period for any Offshore Rate Loan outstanding at
the time such suspension is imposed.

Section 2.14                                Increased Cost.  If, after the date
hereof, any Regulatory Change:


(A)          SHALL SUBJECT ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) TO ANY
TAX, DUTY OR OTHER CHARGE WITH RESPECT TO ITS OFFSHORE RATE LOANS, ITS NOTE(S)
OR ITS OBLIGATION TO MAKE OFFSHORE RATE LOANS, OR SHALL CHANGE THE BASIS OF
TAXATION OF PAYMENT TO ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OF THE
PRINCIPAL OF OR INTEREST ON ITS OFFSHORE RATE LOANS, OR ANY OTHER AMOUNTS DUE
UNDER THIS AGREEMENT IN RESPECT OF ITS OFFSHORE RATE LOANS, ITS OBLIGATION TO
MAKE OFFSHORE RATE LOANS (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL
NET INCOME OF SUCH LENDER OR ITS APPLICABLE LENDING OFFICE IMPOSED BY THE
JURISDICTION IN WHICH SUCH LENDER’S PRINCIPAL OFFICE OR APPLICABLE LENDING
OFFICE IS LOCATED); OR


(B)         SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, CAPITAL REQUIREMENT OR SIMILAR REQUIREMENT (INCLUDING, WITHOUT
LIMITATION, ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM, BUT EXCLUDING WITH RESPECT TO ANY OFFSHORE RATE LOAN ANY
SUCH REQUIREMENT TO THE EXTENT INCLUDED IN CALCULATING THE APPLICABLE ADJUSTED
EURODOLLAR RATE) AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER’S APPLICABLE LENDING OFFICE OR SHALL IMPOSE ON
ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ON THE INTERBANK EUROCURRENCY
MARKET ANY OTHER CONDITION AFFECTING ITS OFFSHORE RATE LOANS, ITS NOTE(S) OR ITS
OBLIGATION TO MAKE OFFSHORE RATE LOANS;

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable lending office) of making or maintaining any Offshore Rate
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its applicable lending office) under this Agreement or under its Note(s),
then, within 30 days after demand by such Lender (with a copy to the Agent), the
Company shall pay to such Lender such additional amount or amounts as will

17


--------------------------------------------------------------------------------


compensate such Lender for such increased cost or reduction in amounts received
or receivable.  Each Lender will promptly notify the Company and the Agent of
any Regulatory Change of which it has knowledge, occurring after the date
hereof, which will entitle such Lender to compensation pursuant to this Section
and will designate a different applicable lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate of any Lender claiming compensation under this Section,
setting forth the additional amount or amounts to be paid to it hereunder and
stating in reasonable detail the basis for the charge and the method of
computation, shall be conclusive in the absence of error.  In determining such
amount, any Lender may use any reasonable averaging and attribution methods. 
The Company shall not be obligated to pay any such amount that is attributable
to the period ending 91 days prior to the date of the first notice delivered by
any Lender under the third preceding sentence  with respect to any Regulatory
Change (the “Section 2.15 Excluded Period”), except to the extent any amount is
attributable to the Section 2.15 Excluded Period as a result of the retroactive
application of the applicable Regulatory Change.  Failure on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable with respect to any Interest Period or other applicable
period shall not constitute a waiver of such Lender’s rights to demand
compensation for any increased costs or reduction in amounts received or
receivable in any subsequent Interest Period or other applicable period.

Section 2.15                                Illegality.  If, after the date of
this Agreement, any Regulatory Change shall make it unlawful or impossible for
such Lender to make, maintain or fund any Offshore Rate Loans, such Lender shall
notify the Company and the Agent, whereupon the obligation of such Lender to
make or continue, or to convert any Advances to, Offshore Rate Loans shall be
suspended until such Lender notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist.  Before giving any
such notice, such Lender shall designate a different applicable lending office
if such designation will avoid the need for giving such notice and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender.  If
such Lender determines that it may not lawfully continue to maintain any
Offshore Rate Loans to the end of the applicable Interest Periods, all of the
affected Advances shall be automatically converted to Prime Rate Advances as of
the date of such Lender’s notice, and upon such conversion or prepayment the
Company shall indemnify such Lender in accordance with Section 2.18.

Section 2.16                                Capital Adequacy.  In the event that
any Lender shall have reasonably determined that any Regulatory Change has or
shall have the effect of reducing the rate of return on such Lender’s capital or
the capital of its parent corporation as a consequence of its Commitment and/or
the Advances to a level below that which such Lender or its parent corporation
could have achieved but for such Regulatory Change (taking into account such
Lender’s policies and the policies of its parent corporation with respect to
capital adequacy), then the Company shall, within ten days after written notice
and demand from such Lender (with a copy to the Agent), pay to such Lender
additional amounts sufficient to compensate such Lender or its parent
corporation for such reduction; provided, that the Company shall not be
obligated to pay any such additional amount (i) unless such Lender shall first
have notified (in the absence of gross negligence by the Agent) the Company in
writing that it intends to seek such compensation pursuant to this Section 2.17
and (ii) that is attributable to the period ending 91 days prior to the date of
such notice with respect to any Regulatory Change (the “Section 2.17 Excluded
Period”),

18


--------------------------------------------------------------------------------


except to the extent any amount is attributable to the Section 2.17 Excluded
Period as a result of the retroactive application of the applicable Regulatory
Change.  Any determination by such Lender under this Section and any certificate
as to the amount of such reduction given to the Company by such Lender shall be
final, conclusive and binding for all purposes, absent manifest error.

Section 2.17                                Funding Losses.  The Company shall
compensate each Lender, upon its written request, for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry Eurodollar Rate Advances to the
extent not recovered by such Lender in connection with the re-employment of such
funds) which such Lender may sustain:  (a) if for any reason, other than a
default by such Lender, a funding of a Eurodollar Rate Advance does not occur on
the date specified therefor in the Company’s request or notice as to such
Advance under Section 2.2 or 2.4 or (b) if, for whatever reason (including, but
not limited to, acceleration of the maturity of Advances following an Event of
Default), any repayment or prepayment of a Eurodollar Rate Advance, or a
conversion pursuant to Section 2.16, occurs on any day other than the last day
of the Interest Period applicable thereto.  A Lender’s request for compensation
shall set forth the basis for the amount requested and shall be final,
conclusive and binding, absent manifest error.

Section 2.18                                Discretion of Lenders as to Manner
of Funding.  Each Lender shall be entitled to fund and maintain its funding of
Offshore Rate Loans in any manner it may elect, it being understood, however,
that for the purposes of this Agreement all determinations hereunder (including,
but not limited to, determinations under Section 2.18, but excluding
determinations of the Eurodollar Rate that the Agent may elect to make from the
Reuters screen) shall be made as if such Lender had actually funded and
maintained each Offshore Rate Loan during the Interest Period for such Advance
through the purchase of deposits having a maturity corresponding to the last day
of the applicable Interest Period and an interest rate equal to the Eurodollar
Rate.

Section 2.19                                Setoff.  Whenever an Event of
Default shall have occurred and be continuing, the Company hereby irrevocably
authorizes each Lender to set off the Obligations owed to it (including, without
limitation, any participation in the Obligations of other Lenders purchased
pursuant to Section 7.10 or 7.11) against all deposits and credits of the
Company with, and any and all claims of the Company related to this Agreement
against, such Lender; provided, however,  that no Lender may set off against any
payment or delivery obligation of such Lender to the Company pursuant to the
terms of any transaction evidenced by (a) the Uncollared Accelerated Stock
Buyback transaction dated June 26, 2007 between the Company and Goldman Sachs &
Co. or (b) the Collared Accelerated Stock Buyback transaction dated June 26,
2007 between the Company and Goldman Sachs & Co.  Such right shall exist whether
or not the Agent shall have made any demand hereunder or under any other Loan
Document, whether or not such indebtedness, or any part thereof, or deposits and
credits held for the account of the Company is or are matured or unmatured, and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to the Lenders.  Each Lender agrees that, as
promptly as is reasonably possible after the exercise of any such setoff right,
it shall notify the Agent and the Company of its exercise of such setoff right;
provided, however, that the failure of any Lender to provide such notice shall
not affect the validity of the exercise of such setoff rights.  Nothing in this
Agreement shall be deemed a waiver or prohibition of or

19


--------------------------------------------------------------------------------


restriction on any rights of banker’s lien, setoff and counterclaim available to
any Lender pursuant to law.

Section 2.20                                Taxes.


(A)          ANY AND ALL PAYMENTS BY THE COMPANY HEREUNDER OR UNDER THE NOTES
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OF WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER AND THE
AGENT, TAXES IMPOSED ON ITS OVERALL NET INCOME, AND FRANCHISE TAXES IMPOSED ON
IT IN LIEU OF NET INCOME TAXES (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES IN RESPECT OF PAYMENTS
HEREUNDER OR UNDER THE NOTES BEING HEREINAFTER REFERRED TO AS “TAXES”).


(B)         THE COMPANY SHALL INDEMNIFY EACH LENDER AND THE AGENT FOR THE FULL
AMOUNT OF TAXES IMPOSED ON OR PAID BY SUCH LENDER OR THE AGENT AND ANY
PENALTIES, INTEREST AND EXPENSES WITH RESPECT THERETO.  PAYMENTS ON THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER OR THE
AGENT MAKES WRITTEN DEMAND THEREFOR.


(C)          WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES PURSUANT TO
THE COMPANY’S OBLIGATIONS UNDER SECTIONS 2.21(A) OR (B), THE COMPANY SHALL
FURNISH TO THE AGENT, AT ITS ADDRESS REFERRED TO ON THE SIGNATURE PAGE HEREOF A
CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.  IN THE CASE OF ANY
PAYMENT HEREUNDER OR UNDER THE NOTES BY OR ON BEHALF OF THE COMPANY THROUGH AN
ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF THE COMPANY BY
A PAYOR THAT IS NOT A UNITED STATES PERSON, IF THE COMPANY DETERMINES THAT NO
TAXES ARE PAYABLE IN RESPECT THEREOF, THE COMPANY SHALL FURNISH OR SHALL CAUSE
SUCH PAYOR TO FURNISH, TO THE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL
ACCEPTABLE TO THE AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM TAXES.  FOR
PURPOSES OF THIS SUBSECTION (C) AND SUBSECTION (D), THE TERMS “UNITED STATES”
AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN SECTION 7701 OF
THE INTERNAL REVENUE CODE.


(D)         LENDERS TO SUBMIT FORMS.  EACH LENDER, AS OF THE DATE IT BECOMES A
PARTY HERETO, REPRESENTS TO THE COMPANY AND THE AGENT THAT IT IS EITHER (I) A
CORPORATION ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF
OR (II) IS ENTITLED TO COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX
IMPOSED ON OR WITH RESPECT TO ANY PAYMENTS, INCLUDING FEES, TO BE MADE PURSUANT
TO THIS AGREEMENT (X) UNDER AN APPLICABLE PROVISION OF A TAX CONVENTION TO WHICH
THE UNITED STATES IS A PARTY OR (Y) BECAUSE IT IS ACTING THROUGH A BRANCH,
AGENCY OR OFFICE IN THE UNITED STATES AND ANY PAYMENT TO BE RECEIVED BY IT
HEREUNDER IS EFFECTIVELY CONNECTED WITH A TRADE OR BUSINESS IN THE UNITED
STATES.  EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED
IN SECTION 7701(A)(30) OF THE CODE) SHALL SUBMIT TO THE COMPANY AND THE AGENT,
ON OR BEFORE THE DAY ON WHICH SUCH LENDER BECOMES A LENDER, A DULY COMPLETED AND
SIGNED COPY OF EITHER FORM W-8BEN OR FORM W-8ECI OF THE UNITED STATES INTERNAL
REVENUE SERVICE.  FORM W-8BEN SHALL INCLUDE THE FOREIGN LENDER’S UNITED STATES
TAXPAYER IDENTIFICATION NUMBER IF REQUIRED UNDER THE CURRENT REGULATIONS TO
CLAIM

20


--------------------------------------------------------------------------------



EXEMPTION FROM WITHHOLDING PURSUANT TO A TAX CONVENTION.  THEREAFTER AND FROM
TIME TO TIME, EACH SUCH LENDER SHALL SUBMIT TO THE COMPANY AND THE AGENT SUCH
ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF ONE OR THE OTHER OF SUCH FORMS
(OR SUCH SUCCESSOR FORMS AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT
UNITED STATES TAXING AUTHORITIES) AS MAY BE (I) REASONABLY REQUESTED BY THE
COMPANY OR THE AGENT AND (II) REQUIRED AND PERMITTED UNDER THEN-CURRENT UNITED
STATES LAW OR REGULATIONS TO AVOID UNITED STATES WITHHOLDING TAXES ON PAYMENTS
IN RESPECT OF ALL PAYMENTS TO BE RECEIVED BY SUCH LENDER HEREUNDER.  UPON THE
REQUEST OF THE COMPANY OR THE AGENT, EACH LENDER THAT IS A UNITED STATES PERSON
(AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE) SHALL SUBMIT TO THE
COMPANY AND THE AGENT A CERTIFICATE ON INTERNAL REVENUE SERVICE FORM W-9 OR SUCH
SUBSTITUTE FORM AS IS REASONABLY SATISFACTORY TO THE COMPANY AND THE AGENT TO
THE EFFECT THAT IT IS SUCH A UNITED STATES PERSON.


(E)          INABILITY OF A LENDER.  IF THE COMPANY SHALL BE REQUIRED BY LAW OR
REGULATION TO MAKE ANY DEDUCTION, WITHHOLDING OR BACKUP WITHHOLDING OF ANY
TAXES, LEVIES, IMPOSTS, DUTIES, FEES, LIABILITIES OR SIMILAR CHARGES OF THE
UNITED STATES OF AMERICA, ANY POSSESSION OR TERRITORY OF THE UNITED STATES OF
AMERICA (INCLUDING THE COMMONWEALTH OF PUERTO RICO) OR ANY AREA SUBJECT TO THE
JURISDICTION OF THE UNITED STATES OF AMERICA (“U.S. TAXES”) FROM ANY PAYMENTS TO
A LENDER PURSUANT TO ANY LOAN DOCUMENT IN RESPECT OF THE OBLIGATIONS PAYABLE TO
SUCH LENDER THEN OR THEREAFTER OUTSTANDING, THE COMPANY SHALL MAKE SUCH
WITHHOLDINGS OR DEDUCTIONS AND PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE
RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(F)            SUBSTITUTION OF LENDER.  IN THE EVENT THE COMPANY IS REQUIRED
PURSUANT TO THIS SECTION 2.21 TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER, SUCH
LENDER SHALL, IF NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, UPON THE REQUEST OF THE COMPANY TO SUCH LENDER AND THE AGENT,
ASSIGN, PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION 8.5(C), ALL
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND UNDER THE LOAN DOCUMENTS
TO ANOTHER LENDER OR AN ASSIGNEE SELECTED BY THE COMPANY AND REASONABLY
SATISFACTORY TO THE AGENT, IN CONSIDERATION FOR (I) THE PAYMENT BY SUCH ASSIGNEE
TO THE ASSIGNING LENDER OF THE PRINCIPAL OF, AND INTEREST ACCRUED AND UNPAID TO
THE DATE OF SUCH ASSIGNMENT ON, THE LOANS MADE BY SUCH LENDER, (II) THE PAYMENT
BY THE COMPANY TO THE ASSIGNING LENDER OF ANY AND ALL OTHER AMOUNTS OWING TO
SUCH LENDER UNDER ANY PROVISION OF THIS AGREEMENT ACCRUED AND UNPAID TO THE DATE
OF SUCH ASSIGNMENT AND (III) THE COMPANY’S RELEASE OF THE ASSIGNING LENDER FROM
ANY FURTHER OBLIGATION OR LIABILITY UNDER THIS AGREEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 2.21(F), IN NO EVENT SHALL THE
REPLACEMENT OF ANY LENDER RESULT IN A DECREASE IN THE AGGREGATE COMMITMENT
AMOUNTS WITHOUT THE WRITTEN CONSENT OF THE MAJORITY LENDERS.


ARTICLE III
CONDITIONS PRECEDENT

Section 3.1                                      Conditions Precedent to
Effectiveness of Agreement.  The effectiveness of this Agreement shall be
subject to the prior or simultaneous fulfillment of each of the following
conditions:

21


--------------------------------------------------------------------------------


(a)  the Agent shall have received the following:

(I)                                     THIS AGREEMENT, DULY EXECUTED BY THE
COMPANY AND THE LENDERS;

(II)                                  NOTES PAYABLE TO ANY LENDERS REQUESTING
SUCH NOTES, DULY EXECUTED BY THE COMPANY, COMPLYING WITH THE REQUIREMENTS OF
SECTION 2.3;

(III)                               GUARANTIES OF THE INITIAL GUARANTORS, DULY
EXECUTED BY SUCH GUARANTORS;

(IV)                              COPIES OF THE ARTICLES OR CERTIFICATE OF
INCORPORATION OR ORGANIZATION, INCLUDING ALL AMENDMENTS THERETO, OF THE COMPANY
AND THE INITIAL GUARANTORS, CERTIFIED, AS OF A DATE ACCEPTABLE TO THE AGENT, BY
THE APPROPRIATE GOVERNMENTAL OFFICIAL OF THE JURISDICTION OF ITS INCORPORATION
OR ORGANIZATION;

(V)                                 LONG-FORM CERTIFICATES OF GOOD STANDING OF
THE COMPANY AND THE INITIAL GUARANTORS, AS OF A DATE ACCEPTABLE TO THE AGENT,
FROM SUCH GOVERNMENTAL OFFICIAL;

(VI)                              CERTIFICATES OF THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE COMPANY AND THE INITIAL GUARANTORS, DATED THE EFFECTIVE DATE,
CERTIFYING (A) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR SUCH GUARANTOR AS IN EFFECT ON SUCH
DATE, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY
ADOPTED BY THE BOARD OF DIRECTORS, SOLE SHAREHOLDER OR OTHER GOVERNING BODY OF
THE COMPANY OR SUCH GUARANTOR, AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF THE
COMPANY, THE BORROWINGS THEREUNDER, AND CERTIFYING THAT SUCH RESOLUTIONS HAVE
NOT BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT,
(C) THAT THE ARTICLES OR CERTIFICATE OF INCORPORATION OR ORGANIZATION OF THE
COMPANY OR SUCH GUARANTOR HAVE NOT BEEN AMENDED SINCE THE DATE OF THE LAST
AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING FURNISHED PURSUANT
TO SECTION 3.1(A)(IV), AND (D) AS TO THE AUTHORITY, INCUMBENCY AND SPECIMEN
SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH ON BEHALF OF THE COMPANY OR SUCH
GUARANTOR;

(VII)                           THE HISTORICAL FINANCIAL STATEMENTS;

(VIII)                        THE FAVORABLE WRITTEN OPINION OF LATHAM & WATKINS
LLP, COUNSEL FOR THE COMPANY AND ITS SUBSIDIARIES, ADDRESSED TO THE LENDERS, AS
TO THE MATTERS AND TO THE EFFECT SET FORTH IN EXHIBIT D-1 AND (B) GENERAL
COUNSEL OF THE COMPANY, AS TO THE MATTERS AND TO THE EFFECT SET FORTH IN EXHIBIT
D-2; AND

(IX)                                A CERTIFICATE OF THE APPROPRIATE FINANCIAL
OFFICER OF THE COMPANY TO THE EFFECT THAT, AS OF THE EFFECTIVE DATE, THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH HEREIN AND OF EACH
INITIAL GUARANTOR SET FORTH

22


--------------------------------------------------------------------------------


IN ITS GUARANTY ARE TRUE AND CORRECT, AND THAT NO EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT HAS OCCURRED OR WILL EXIST.


(B)         THE AGENT AND THE LENDERS SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE BY THE COMPANY TO THE AGENT AND THE LENDERS UNDER, OR AS
CONTEMPLATED BY, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT ON OR PRIOR TO THE
EFFECTIVE DATE, INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND EXPENSES
OF COUNSEL TO THE AGENT PAYABLE PURSUANT TO SECTION 8.3.


(C)          THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN
ARTICLE IV AND OF EACH GUARANTOR CONTAINED IN ITS GUARANTY SHALL BE TRUE AND
CORRECT ON AND AS OF THE EFFECTIVE DATE.


(D)         THE COMPANY SHALL HAVE PERFORMED AND COMPLIED WITH ALL AGREEMENTS,
TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT REQUIRED TO BE PERFORMED OR
COMPLIED WITH BY THE COMPANY PRIOR TO OR SIMULTANEOUSLY WITH THE EFFECTIVE DATE.


(E)          PRIOR TO THE EFFECTIVE DATE, THE AGENT SHALL HAVE RECEIVED ALL
DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW-YOUR-CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE U.S.A. PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)).

Delivery of an executed counterpart of this Agreement (or facsimile thereof) by
the Lenders and the Agent shall constitute their confirmation that all of the
conditions precedent set forth in this Section 3.1 have been satisfied or waived
by the Lenders and shall establish conclusively that this Agreement has become
effective.

Section 3.2                                      Conditions Precedent to Each
Loan.  The obligation of the Lenders to make all Loans shall be subject to the
fulfillment of the following conditions:


(A)          THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN
ARTICLE IV (EXCEPT FOR THE LAST SENTENCE OF SECTION 4.5) AND OF EACH GUARANTOR
CONTAINED IN ITS GUARANTY SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE ON
WHICH EACH LOAN IS REQUESTED TO BE MADE, ON WHICH EACH ADVANCE IS REQUESTED TO
BE CONTINUED OR CONVERTED WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF
SUCH DATE, AND THE GIVING OF THE RELEVANT NOTICE OF BORROWING, CONTINUATION OR
CONVERSION SHALL CONSTITUTE A REPRESENTATION AND WARRANTY TO SUCH EFFECT;


(B)         NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE BORROWING DATE OR WOULD EXIST AFTER GIVING
EFFECT TO THE MAKING OF THE REQUESTED LOAN OR THE REQUESTED CONTINUATION OR
CONVERSION OF AN ADVANCE; AND


(C)          THE AGENT SHALL HAVE RECEIVED A TIMELY AND PROPERLY COMPLETED
NOTICE OF BORROWING, CONTINUATION OR CONVERSION, AS REQUIRED UNDER SECTION 2.2;

23


--------------------------------------------------------------------------------



PROVIDED, HOWEVER, THAT (NOTWITHSTANDING THE FOREGOING) THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 4.7, 4.8, 4.10, 4.11, 4.12 AND 4.14, AND THE
COVENANTS SET FORTH IN SECTIONS 5.1, 5.8, 5.9 AND 5.17 (AND ANY UNMATURED EVENT
OF DEFAULT OR DEFAULT DESCRIBED IN SECTION 6.1(B), (C) OR (D) RELATED TO ANY OF
THE FORGOING SECTIONS) SHALL BE DISREGARDED IN DETERMINING THE OBLIGATION OF THE
LENDERS TO MAKE ANY AND ALL INITIAL LOANS REQUESTED BY THE COMPANY TO BE MADE ON
OR PRIOR ON JULY 6, 2007.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement, to grant their respective
Commitments and to make Loans hereunder, the Company hereby represents and
warrants to the Lenders that:

Section 4.1                                      Organization, Standing, Etc.. 
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted, to enter into this Agreement and to perform its obligations under
each Loan Document to which it is a party.  Each Subsidiary of the Company is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority to carry
on its business as now conducted.  The Company and each Material Subsidiary
(a) holds all certificates of authority, licenses and permits necessary to carry
on its business as presently conducted in each jurisdiction in which it is
carrying on such business, except where the failure to hold such certificates,
licenses or permits would not have a Material Adverse Effect, and (b) is duly
qualified and in good standing as a foreign corporation in each jurisdiction in
which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary and the failure so
to qualify would permanently preclude it from enforcing its rights with respect
to any assets or expose it to any liability, which in either case could have a
Material Adverse Effect.

Section 4.2                                      Authorization and Validity. 
The execution, delivery and performance by the Company of each Loan Document to
which it is a party have been duly authorized by all necessary corporate action,
and this each Loan Document to which the Company is a party constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and general principles
of equity.

Section 4.3                                      Compliance With Law and Other
Agreements.  The execution, delivery and performance by the Company and each
Guarantor of each Loan Document to which it is a party will not (a) violate any
provision of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority
applicable to the Company or any Subsidiary, (b) violate or contravene any
provision of the organizational documents of the Company or any Subsidiary, or
(c) after giving effect to the notice of termination of the commitments of the
lenders under the 5-Year Credit Agreement dated as of December 22, 2004 among
the Company, the lenders parties thereto and U.S. Bank National Association, as
administrative agent for such lenders, which notice has been delivered

24


--------------------------------------------------------------------------------


to U.S. Bank National Association as of the date hereof, result in a breach of
or constitute a default under any indenture, loan or credit agreement or any
other agreement, lease or instrument to which the Company or any Subsidiary is a
party or by which the Company, any Subsidiary or any of their properties may be
bound, or result in the creation of any Lien thereunder.

Section 4.4                                      Governmental Consent.  No
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required on the part of the Company or any Subsidiary to authorize, or is
required in connection with, the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, the Loan Documents.

Section 4.5                                      Financial Statements and No
Material Adverse Change.  The Company’s audited financial statements as of March
3, 2007, as heretofore furnished to the Lenders and as filed with the Securities
and Exchange Commission, have been prepared in conformity with GAAP on a
consistent basis and fairly present the Consolidated financial condition of the
Company as at such date and the results of its operations and cash flow for the
period then ended.  As of the date of such financial statement, neither the
Company nor any Subsidiary had any material obligation, contingent liability,
liability for taxes or long-term lease obligations or unusual forward or
long-term commitment which is required by GAAP to be, but is not, either
reflected in such financial statement or in the notes thereto.  Since March 3,
2007 (disregarding the repurchase of Company Shares and the related
transactions), no material adverse change has occurred in the business, assets,
operations or financial condition of the Company and its Subsidiaries taken as a
whole.

Section 4.6                                      Litigation.  There are no
actions, suits or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
properties before any arbitrator or any Governmental Authority which have had or
would reasonably be expected to have a Material Adverse Effect.

Section 4.7                                      ERISA.  As of the Effective
Date, neither the Company nor any ERISA Affiliate is a party to or has any
liability to any Multiemployer Plan.  Except as required under Section 4980B of
the Code, Section 601 of ERISA or applicable state law, neither the Company nor
any Subsidiary is obligated to provide post-retirement medical or insurance
benefits with respect to employees or former employees.

Section 4.8                                      Environmental, Health and
Safety Laws.  Neither the Company nor any Subsidiary has received any notice to
the effect that any part of its operations or properties is not in  compliance
with any such law, rule, regulation or order or notice that it or its property
is the subject of any governmental investigation evaluating whether any remedial
action is needed to respond to any release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect on the Company.

Section 4.9                                      Federal Reserve Regulations. 
Neither the Company nor any Subsidiary is engaged principally or as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying margin stock.  The value of all margin stock

25


--------------------------------------------------------------------------------


owned by the Company and its Subsidiaries does not constitute more than 25% of
the value of the Consolidated assets of the Company.

Section 4.10                                Title to Property; Possession Under
Leases.  Each of the Company and its Subsidiaries has good title, free of all
Liens other than those permitted by Section 5.12 hereof, to all of the
properties and assets reflected in the most recent financial statements
delivered to the Lenders hereunder as being owned by it and all assets acquired
subsequent to the date of such financial statements, except for assets disposed
of in the ordinary course of business.  To the knowledge of the Company, there
are no actual, threatened or alleged defaults with respect to any leases of any
real or personal property under which the Company or any of its Material
Subsidiaries is lessor, in each case which actual, threatened or alleged
defaults could have a Material Adverse Effect.

Section 4.11                                Taxes.  No tax Liens have been filed
and no material claims are being asserted with respect to any such taxes, fees
or charges, other than those permitted by Section 5.12(c).  The charges,
accruals and reserves on the books of the Company and each Subsidiary in respect
of taxes and other governmental charges are adequate and the Company knows of no
proposed material tax assessment against it or any Subsidiary or any basis
therefor.  The United States income tax returns of the Company and its
Subsidiaries have been audited by the Internal Revenue Service and closed to
adjustment by the Internal Revenue Service or the Company for all fiscal years
of the Company ending on or before March 2, 2002.

Section 4.12                                Trademarks, Patents.  Each of the
Company and its Material Subsidiaries possesses or has the right to use all of
the patents, trademarks, trade names, service marks and copyrights, and
applications therefor, and all technology, know-how, processes, methods and
designs used in or necessary for the conduct of its business, without known
conflict with the rights of others except conflicts that would not be likely to
have a Material Adverse Effect on the Company.

Section 4.13                                Investment Company Act.  The Company
is not an “investment company” or a company “controlled” by an investment
company within the meaning of the Investment Company Act of 1940, as amended.

Section 4.14                                Subsidiaries.  Schedule 4.14(a) sets
forth the organizational chart of the Company and its Subsidiaries as of the
Effective Date, including the legal name and the jurisdiction of incorporation
of each of the Company’s Subsidiaries as of the date indicated therein. 
Schedule 4.14(b) separately identifies all Restricted Subsidiaries and Material
Subsidiaries as of the Company’s fiscal year ended March 3, 2007 and, with
respect to each Restricted Subsidiary sets forth (i) the jurisdiction of
incorporation of such Restricted Subsidiary, (ii) the authorized and outstanding
capital stock of such Restricted Subsidiary by class and number and (iii) the
name of each Person owning the capital stock of such Restricted Subsidiary. 
There are no warrants, options or other rights to purchase any capital stock in
any Restricted Subsidiary.

26


--------------------------------------------------------------------------------


ARTICLE V

COVENANTS

Until the Commitments shall have expired or been terminated and all of the Loans
shall have been paid in full, unless the Majority Lenders shall otherwise
consent in writing, the Company will:

Section 5.1                                      Financial Statements.  Furnish
to the Agent, with a copy for each Lender:


(A)          AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY CONSISTING OF AT LEAST STATEMENTS OF INCOME, A
RECONCILIATION OF CHANGES IN EQUITY ACCOUNTS AND CASH FLOW STATEMENTS FOR SUCH
FISCAL YEAR AND BALANCE SHEETS AS AT THE END OF SUCH FISCAL YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM CORRESPONDING FIGURES FROM THE PRECEDING YEAR
AUDIT, CERTIFIED WITHOUT QUALIFICATION AS TO SCOPE, AS TO THE GOING CONCERN
NATURE OF THE COMPANY, BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY THE COMPANY;


(B)         AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN (I) IN THE CASE OF THE
LAST FISCAL QUARTER OF EACH YEAR, 60 DAYS AND (II) IN ALL OTHER CASES, 45 DAYS,
AFTER THE END OF EACH FISCAL QUARTER, A COPY OF THE UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY CONSISTING OF AT LEAST STATEMENTS OF INCOME
FOR SAID FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE FISCAL YEAR
TO THE END OF SUCH FISCAL QUARTER, CASH FLOW STATEMENTS FOR SUCH FISCAL QUARTER
AND FOR THE PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH
FISCAL QUARTER AND BALANCE SHEETS AS AT THE END OF SUCH FISCAL QUARTER, SETTING
FORTH, IN EACH CASE, COMPARATIVE FIGURES FOR THE CORRESPONDING PERIOD OF THE
PRECEDING FISCAL YEAR, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY
OR HIS DESIGNEE AS BEING TRUE AND PREPARED IN ACCORDANCE WITH GAAP, EXCEPT FOR
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


(C)          PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES OF ALL REGULAR
AND PERIODIC FINANCIAL REPORTS WHICH THE COMPANY OR ANY SUBSIDIARY SHALL FILE
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE;


(D)         SUCH OTHER INFORMATION RESPECTING THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE COMPANY AS THE AGENT OR ANY LENDER MAY FROM TIME TO
TIME REASONABLY REQUEST; AND


(E)          AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN (I) IN THE CASE OF THE
LAST FISCAL QUARTER OF EACH YEAR, 60 DAYS AND (II) IN ALL OTHER CASES, 45 DAYS
AFTER THE END OF EACH FISCAL QUARTER, AND TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED PURSUANT TO SECTION 5.1(B), A PROPERLY COMPLETED COMPLIANCE
CERTIFICATE, SIGNED BY AN APPROPRIATE FINANCIAL OFFICER OF THE COMPANY.

Documents required to be delivered pursuant to Section 5.1(a), (b) and (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and, if so
delivered, shall be

27


--------------------------------------------------------------------------------


deemed to have been delivered on the date (i) on which the Company posts such
documents on www.sec.gov, or provides a link thereto, on the Company’s website
at www.bestbuy.com; or (ii) on which such documents are posted on the Company’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Agent have ready access without charge (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that the Company shall deliver paper copies of such documents to the Agent or
any Lender that requests the Company to deliver such paper copies.

Section 5.2                                      Corporate Existence.  Except as
permitted by Section 5.11, maintain, and cause each Material Subsidiary to
maintain, its corporate existence in good standing under the laws of its
jurisdiction of incorporation and its qualification to transact business in each
jurisdiction where failure so to qualify would permanently preclude the Company
or such Subsidiary from enforcing its rights with respect to any material asset
or would expose the Company or such Subsidiary to any material liability, and do
or cause to be done, and cause each Material Subsidiary to do or cause to be
done, all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises and authorizations
material to the conduct of its business.

Section 5.3                                      Compliance with Laws, Etc.. 
Comply, and cause each Subsidiary to comply, in all respects with all applicable
laws, rules, regulations and orders of any Governmental Authority applicable to
the Company or such Subsidiary, whether now in effect or hereafter enacted, the
failure to comply with which has had or would likely have a Material Adverse
Effect on the Company.

Section 5.4                                      Insurance.  Keep, and cause
each Subsidiary to keep, its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain, and cause each
Subsidiary to maintain, such other insurance, in such amounts and against such
risks, as is customary with companies in the same or similar businesses,
including (i) public liability insurance against such tort claims which may be
asserted against it, and (ii) fire and other risks insured against by extended
coverage; and maintain, and cause each Subsidiary to maintain, such other
insurance as may be required by law or agreement.

Section 5.5                                      Payment of Indebtedness, Taxes
and Claims.  Pay, and cause each of its Subsidiaries to pay, its Indebtedness
and other obligations promptly and in accordance with their terms; file, and
cause each of its Subsidiaries to file, all tax returns and reports which are
required by law to be filed by it; pay, and cause each of its Subsidiaries to
pay, before they become delinquent, all taxes, assessments and governmental
charges and levies imposed upon it or its property and all claims or demands of
any kind (including but not limited to those of suppliers, mechanics, carriers,
warehousemen, landlords and other like Persons) which, if unpaid, might result
in the creation of a Lien upon its property; provided that the foregoing items
need not be paid if they are being contested in good faith by appropriate
proceedings, and as long as the Company’s or such Subsidiary’s title to its
property is not materially adversely affected, its use of such property in the
ordinary course of its business is not materially interfered with and adequate
reserves with respect thereto have been set aside on the Company’s or such
Subsidiary’s books in conformity with GAAP.

28


--------------------------------------------------------------------------------


Section 5.6                                      Books and Records; Inspections;
Audits.  Keep, and cause each Subsidiary to keep, proper books and records of
account in which full, true and correct entries will be made of all its
dealings, business and affairs in accordance with GAAP consistently applied and
consistent with the principles applied in the preparation of the financial
statements referred to in Section 4.5; permit, and cause each Subsidiary to
permit, any Person designated by any Lender to visit and inspect any of its
properties, corporate books and financial records and to copy and make extracts
therefrom and to discuss its affairs and finances with its officers and with its
independent certified public accountants, all at such times during regular
business hours as such Lender shall reasonably request (collectively, the
“Inspections”); provided that the Company shall not be obligated to permit any
Lender to conduct more than one Inspection in any calendar year unless a Default
or Event of Default is then continuing.

Section 5.7                                      Maintenance of Properties. 
Maintain, and cause each Subsidiary to maintain, its properties used or useful
in the conduct of its business in good condition, repair and working order,
except to the extent that the failure to so maintain its properties would not
likely have a Material Adverse Effect on the Company or such Subsidiary.

Section 5.8                                      ERISA.  Establish, maintain and
operate each Plan in compliance with all material applicable requirements of
ERISA and of the Code and with all material applicable rulings and regulations
issued under the provisions of ERISA and of the Code, and will not, and will not
permit any ERISA Affiliate to, (a) engage in any transaction in connection with
which the Company or any ERISA Affiliate would be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section
4975 of the Code, in either case in an amount exceeding $100,000, (b) fail to
make full payment when due of all amounts which, under the provisions of any
Plan, the Company or any ERISA Affiliate is required to pay as contributions
thereto, or permit to exist any accumulated funding deficiency (as such term is
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, with respect to any Plan in an aggregate amount exceeding $20,000,000 or
(c) fail to make any payments in an aggregate amount exceeding $20,000,000 to
any Multiemployer Plan that the Company or any ERISA Affiliate may be required
to make under any agreement relating to such Multiemployer Plan or any law
pertaining thereto.

Section 5.9                                      Litigation and Other Notices. 
Furnish to the Agent, with a copy for each Lender, written notice of the
following promptly after any officer of the Company or any Subsidiary becomes
aware of the same:


(A)          ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT, SPECIFYING THE
NATURE AND EXTENT THEREOF AND THE CORRECTIVE ACTION (IF ANY) PROPOSED TO BE
TAKEN WITH RESPECT THERETO;


(B)         THE FILING OR COMMENCEMENT OF, OR RECEIPT OF NOTICE OF INTENTION OF
ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING, WHETHER AT LAW
OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY, AGAINST THE COMPANY OR
ANY SUBSIDIARY WHICH HAS HAD OR WOULD LIKELY HAVE A MATERIAL ADVERSE EFFECT ON
THE COMPANY OR SUCH SUBSIDIARY;

29


--------------------------------------------------------------------------------



(C)          ANY DEVELOPMENT AFFECTING OR RELATING TO THE COMPANY OR ANY
SUBSIDIARY, INCLUDING WITHOUT LIMITATION ANY DEVELOPMENT IN LITIGATION, THAT IN
THE REASONABLE JUDGMENT OF THE COMPANY HAS HAD, OR WOULD LIKELY HAVE, A MATERIAL
ADVERSE EFFECT ON THE COMPANY OR SUCH SUBSIDIARY;


(D)         THE ISSUANCE BY ANY GOVERNMENTAL AUTHORITY OF ANY INJUNCTION, ORDER,
DECISION OR OTHER RESTRAINT PROHIBITING, OR HAVING THE EFFECT OF PROHIBITING,
THE LOANS, OR THE INITIATION OF ANY LITIGATION OR SIMILAR PROCEEDING SEEKING ANY
SUCH INJUNCTION, ORDER OR OTHER RESTRAINT;


(E)          THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN AND
THE ACTION WHICH IS PROPOSED TO BE TAKEN WITH RESPECT THERETO, TOGETHER WITH A
COPY OF THE NOTICE OF SUCH REPORTABLE EVENT TO THE PBGC;


(F)            THE COMMENCEMENT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING
RELATING TO HEALTH, SAFETY OR ENVIRONMENTAL MATTERS IN WHICH AN ADVERSE
DETERMINATION OR RESULT COULD RESULT IN THE REVOCATION OF ON ANY OPERATING
PERMITS, AIR EMISSION PERMITS, WATER DISCHARGE PERMITS, HAZARDOUS WASTE PERMITS
OR OTHER PERMITS HELD BY THE COMPANY OR ANY SUBSIDIARY WHICH ARE MATERIAL TO THE
OPERATIONS OF THE COMPANY OR SUCH SUBSIDIARY, OR (II) WHICH WILL OR THREATENS TO
IMPOSE A LIABILITY ON THE COMPANY OR SUCH SUBSIDIARY TO ANY PERSON OR WHICH WILL
REQUIRE AN EXPENDITURE BY THE COMPANY OR SUCH SUBSIDIARY TO CURE ANY ALLEGED
PROBLEM OR VIOLATION, IN EACH CASE TO THE EXTENT SUCH REVOCATION OR LIABILITY
HAS HAD OR WOULD LIKELY HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY OR SUCH
SUBSIDIARY; OR


(G)         THE ISSUANCE BY ANY GOVERNMENTAL AUTHORITY OF ANY INJUNCTION, ORDER
OR DECISION, OR THE ENTRY BY THE COMPANY OR ANY SUBSIDIARY INTO AN AGREEMENT
WITH ANY GOVERNMENTAL AGENCY, RESTRICTING THE BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY OR CONCERNING ANY BUSINESS PRACTICE OF THE COMPANY OR ANY SUBSIDIARY,
IN EACH CASE TO THE EXTENT SUCH ISSUANCE HAS HAD OR WOULD LIKELY HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY OR SUCH SUBSIDIARY; OR


(H)         ANY CHANGE IN THE COMPANY’S LONG-TERM SENIOR UNSECURED DEBT RATING
BY MOODY’S OR CORPORATE CREDIT RATING BY S&P.

Section 5.10                                Restricted Payments.  Not make
Restricted Payments unless both before and after giving effect thereto, no Event
of Default or Unmatured Event of Default will have occurred or be continuing,
other than the purchase of the Company Shares with the proceeds of the Initial
Loans.


SECTION 5.11                                RESTRICTIONS ON FUNDAMENTAL CHANGES;
GUARANTIES OF RESTRICTED SUBSIDIARIES.


(A)          NOT, AND NOT PERMIT ANY SUBSIDIARY TO ENGAGE IN ANY BUSINESS
ACTIVITIES OR OPERATIONS IF, AS A RESULT THEREOF, THE GENERAL NATURE OF THE
BUSINESS OF THE COMPANY OR THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE
WOULD BE SUBSTANTIALLY CHANGED FROM THAT CONDUCTED ON THE EFFECTIVE DATE.  SO
LONG AS NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT IS CONTINUING THE
COMPANY IS AND CONTINUES TO BE IN COMPLIANCE WITH

30


--------------------------------------------------------------------------------



THE REQUIREMENTS OF SECTION 5.18 BEFORE AND AFTER ANY OF THE TRANSACTIONS
HEREINAFTER DESCRIBED, THE COMPANY OR ANY SUBSIDIARY MAY (I) UPON NOT LESS THAN
10 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT AND THE LENDERS, MERGE OR
CONSOLIDATE WITH ANY OTHER PERSON, SO LONG AS THE COMPANY OR ANY OTHER
SUBSIDIARY IS THE SURVIVOR; (II) SELL, LEASE OR OTHERWISE DISPOSE OF (OR ENTER
INTO ANY COMMITMENT TO CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF)
ALL OR ANY PART OF ITS BUSINESS OR ASSETS; (III) ACQUIRE BY PURCHASE OR
OTHERWISE ALL OF THE BUSINESS OR PROPERTY OF, OR STOCK OR OTHER EVIDENCE OF
BENEFICIAL OWNERSHIP OF, ANY PERSON OR (IV) CREATE OR ACQUIRE ANY NEW
SUBSIDIARIES.


(B)         WITH RESPECT TO EACH SUBSIDIARY THAT BECOMES A RESTRICTED SUBSIDIARY
AFTER THE EFFECTIVE DATE: (A) THE COMPANY WILL FURNISH TO THE LENDERS WRITTEN
NOTICE WITHIN 30 BUSINESS DAYS AFTER SUCH SUBSIDIARY BECOMES A RESTRICTED
SUBSIDIARY AND (B) THE COMPANY WILL, WITHIN 30 BUSINESS DAYS OF ANY WRITTEN
REQUEST THEREFOR BY THE AGENT AT THE DIRECTION OF THE MAJORITY LENDERS (I) CAUSE
SUCH SUBSIDIARY TO DULY EXECUTE AND DELIVER TO THE AGENT A GUARANTY PROPERLY
COMPLETED FOR SUCH SUBSIDIARY AND IN SUFFICIENT COUNTERPARTS FOR THE AGENT AND
THE LENDERS AND (II) FURNISH TO THE AGENT DOCUMENTS OF THE TYPE SPECIFIED IN
SECTIONS 3.1(A)(IV), (V) AND (VI) PROPERLY COMPLETED FOR SUCH SUBSIDIARY AND
DATED A DATE REASONABLY ACCEPTABLE TO THE AGENT.  NOTHING IN THIS AGREEMENT
SHALL OBLIGATE THE AGENT OR THE LENDERS TO RELEASE OR TERMINATE A GUARANTY OF
ANY GUARANTOR WHICH CEASES TO BE A RESTRICTED SUBSIDIARY.

Section 5.12                                Liens.  Not, and not permit any
Subsidiary to, create, incur, assume or suffer to be created, incurred or exist
any Lien, or enter into or make any commitment to enter into any arrangement for
the acquisition of any property through conditional sale, lease-purchase, or
other title retention agreements with respect to property now owned or hereafter
acquired by the Company or any Subsidiary, except:


(A)          LIENS EXISTING ON THE EFFECTIVE DATE (OR SUCH OTHER DATE SET FORTH
IN SUCH SCHEDULE 5.12(A)) AND DESCRIBED IN SCHEDULE 5.12(A), AND LIENS ON THE
SAME PROPERTY SECURING ANY INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED SOLELY TO
REFINANCE THE INDEBTEDNESS SECURED BY SUCH EXISTING LIENS;


(B)         DEPOSITS OR PLEDGES, OR CASH COLLATERAL GIVEN TO ANY FINANCIAL
INSTITUTION THAT HAS ISSUED A LETTER OF CREDIT, IN ANY CASE TO SECURE PAYMENT OF
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS OR OTHER SOCIAL
SECURITY OBLIGATIONS, INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE
COMPANY;


(C)          LIENS FOR TAXES, FEES, ASSESSMENTS AND GOVERNMENTAL CHARGES NOT
DELINQUENT OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND FOR WHICH WHATEVER RESERVES REQUIRED BY GAAP HAVE BEEN ESTABLISHED;


(D)         LIENS CONSISTING OF EASEMENTS, RIGHTS-OF-WAY, ZONING RESTRICTIONS,
RESTRICTIONS ON THE USE OF REAL PROPERTY, AND DEFECTS AND IRREGULARITIES IN THE
TITLE THERETO, LANDLORDS’, MATERIALMEN’S OR MECHANIC’S LIENS AND OTHER SIMILAR
LIENS AND ENCUMBRANCES NONE OF WHICH INTERFERE MATERIALLY WITH THE USE OF THE
PROPERTY COVERED THEREBY IN THE ORDINARY COURSE OF THE BUSINESS OF THE COMPANY
OR SUCH SUBSIDIARY AND WHICH DO NOT MATERIALLY DETRACT FROM THE VALUE OF SUCH
PROPERTIES;

31


--------------------------------------------------------------------------------



(E)          SUBJECT TO THE LIMITATION SET FORTH IN SECTION 5.13(D), LIENS
CREATED OR ASSUMED IN CONNECTION WITH THE ACQUISITION OF REAL PROPERTY BY THE
COMPANY OR ANY SUBSIDIARY, PROVIDED THAT SUCH LIENS ATTACH ONLY TO THE PROPERTY
ACQUIRED AND SECURE ONLY INDEBTEDNESS INCURRED SOLELY TO FINANCE THE ACQUISITION
OF SUCH PROPERTY, AND LIENS ON THE SAME PROPERTY SECURING ANY INDEBTEDNESS THE
PROCEEDS OF WHICH ARE USED SOLELY TO REFINANCE SUCH INDEBTEDNESS;


(F)            SUBJECT TO THE LIMITATION SET FORTH IN SECTION 5.13(D), LIENS ON
INVENTORY OF THE COMPANY OR ANY SUBSIDIARY AND PROCEEDS THEREOF PURSUANT TO
AGREEMENTS WITH THE SUPPLIERS OF INVENTORY OR INVENTORY LENDERS TO THE COMPANY
OR SUCH SUBSIDIARY, PROVIDED THAT SUCH LIENS ATTACH ONLY TO INVENTORY FINANCED
PURSUANT TO SUCH AGREEMENTS AND SECURE ONLY INDEBTEDNESS INCURRED SOLELY TO
FINANCE THE ACQUISITION OF SUCH INVENTORY BY THE COMPANY OR SUCH SUBSIDIARY;


(G)         LIENS ON EQUIPMENT, PROVIDED THAT SUCH LIENS SECURE ONLY
INDEBTEDNESS INCURRED SOLELY TO FINANCE, OR REIMBURSE THE COMPANY FOR THE COST
OF, CAPITAL EXPENDITURES FOR THE ACQUISITION OR CONSTRUCTION OF SUCH EQUIPMENT;
AND


(H)         LIENS ON COMPANY SHARES.

Section 5.13                                Indebtedness.  Not, and not permit
any Subsidiary to, incur, create, issue, assume or remain liable for any
Indebtedness, except:


(A)          THE OBLIGATIONS;


(B)         ANY OTHER INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND DESCRIBED
IN SCHEDULE 5.13, AND INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED SOLELY TO
REFINANCE SUCH INDEBTEDNESS;


(C)          INDEBTEDNESS SECURED BY LIENS PERMITTED UNDER SECTION 5.12(G);


(D)         INDEBTEDNESS SECURED BY LIENS PERMITTED UNDER SECTION 5.12(E) AND
(F), PROVIDED THE AMOUNT OF SUCH INDEBTEDNESS AT ANY TIME OUTSTANDING DOES NOT
EXCEED THIRTY-FIVE PERCENT OF THE LOWER OF COST (DETERMINED ON AN AVERAGE COST
BASIS) OR MARKET VALUE OF THE COMPANY’S REAL ESTATE OR INVENTORY, RESPECTIVELY;


(E)          INDEBTEDNESS IN RESPECT OF DOCUMENTARY LETTERS OF CREDIT INCURRED
IN THE ORDINARY COURSE OF BUSINESS;


(F)            CURRENT LIABILITIES, OTHER THAN FOR BORROWED MONEY, INCURRED IN
THE ORDINARY COURSE OF BUSINESS;


(G)         THE INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND DESCRIBED IN
SCHEDULE 5.13(G), AND INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED SOLELY TO
REFINANCE SUCH INDEBTEDNESS (THE “CANADIAN INDEBTEDNESS”);

32


--------------------------------------------------------------------------------



(H)         OTHER INDEBTEDNESS NOT SECURED BY A LIEN PROHIBITED BY SECTION 5.12,
SO LONG AS SUCH INDEBTEDNESS IS CREATED AT A TIME WHEN NO UNMATURED EVENT OF
DEFAULT OR EVENT OF DEFAULT IS CONTINUING OR WOULD RESULT THEREFROM.

Section 5.14                                Guarantees.  Not, and not permit any
Subsidiary to, be or become liable  on any Guarantee, except Guarantees of the
Indebtedness permitted by Section 5.13.

Section 5.15                                Negative Pledges.  Not, and not
permit any Subsidiary to, enter into any agreement, bond, note or other
instrument for the benefit of any Person other than the Agent and the Lenders
that would (a) prohibit the Company or such Subsidiary from granting, or
otherwise limit the ability of the Company or such Subsidiary to grant, any Lien
on any of its property to the Agent, for the benefit of the Lenders, or to
lenders providing credit facilities to replace the Commitments or refinance the
Obligations, except (i) limitations created in agreements creating Liens on, and
applicable only to, property on which a Lien is granted by the Company as
permitted in Sections 5.12(b), (e), (f) or (g) or (ii) limitations in agreements
creating the Canadian Indebtedness, or (b) require the Company or such
Subsidiary to grant a Lien to any other Person if the Company or such Subsidiary
grants Liens to the Agent, for the benefit of the Lenders, or to lenders
providing credit facilities to replace the Commitments or refinance the
Obligations.

Section 5.16                                Federal Reserve Regulations.  Not
use any part of the proceeds of any Loan directly or indirectly (a) to purchase
or carry margin stock (other than as provided in Section 2.12) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose or (b) for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
Regulations U or X.

Section 5.17                                Environmental Matters.  Observe and
comply with, and cause each Subsidiary to observe and comply with, all laws,
rules, regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters to
the extent non-compliance could result in a Material Adverse Effect on the
Company.

Section 5.18                                Financial Covenants. 


(A)          CASH FLOW LEVERAGE RATIO.  NOT PERMIT THE CASH FLOW LEVERAGE RATIO
AT THE END OF EACH FISCAL QUARTER DURING ANY SUCH FISCAL QUARTER, COMMENCING
WITH THE FISCAL QUARTER ENDING SEPTEMBER 1, 2007, TO EXCEED 3.50 TO 1.00


(B)         INTEREST COVERAGE RATIO.  NOT PERMIT THE INTEREST COVERAGE RATIO, AS
AT THE END OF ANY FISCAL QUARTER FOR THE MEASUREMENT PERIOD ENDING ON THAT DATE,
COMMENCING WITH THE FISCAL QUARTER ENDING SEPTEMBER 1, 2007, TO BE LESS THAN
2.75 TO 1.00.


ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES

Section 6.1                                      Events of Default.  The
occurrence of any one or more of the following events shall constitute an Event
of Default:

33


--------------------------------------------------------------------------------



(A)          THE COMPANY SHALL FAIL TO PAY WHEN DUE, WHETHER BY ACCELERATION OF
MATURITY, REQUIRED PREPAYMENT OR OTHERWISE, ANY PAYMENT OF PRINCIPAL OF OR
INTEREST ON THE NOTES OR ANY OTHER OBLIGATION REQUIRED TO BE PAID TO THE AGENT
OR ANY LENDER PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND IN THE
CASE OF ANY SUCH FAILURE WITH RESPECT TO ANY INTEREST OR FEE PAYMENT HEREUNDER,
SUCH FAILURE SHALL CONTINUE FOR 3 BUSINESS DAYS; OR


(B)         ANY REPRESENTATION OR WARRANTY MADE BY OR ON BEHALF OF THE COMPANY
OR ANY SUBSIDIARY IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY
CERTIFICATE, STATEMENT, REPORT OR DOCUMENT HEREWITH OR HEREAFTER FURNISHED TO
THE AGENT OR ANY LENDER PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE
AS OF WHICH THE FACTS SET FORTH ARE STATED OR CERTIFIED; OR


(C)          THE COMPANY OR ANY MATERIAL SUBSIDIARY SHALL FAIL TO PRESERVE ITS
CORPORATE EXISTENCE UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
SHALL FAIL TO COMPLY WITH ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS
5.9(A), 5.10 THROUGH 5.18; OR


(D)         THE COMPANY SHALL FAIL TO COMPLY WITH ANY OTHER AGREEMENT, COVENANT,
CONDITION, PROVISION OR TERM CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE
HEREIN ABOVE SET FORTH IN THIS SECTION 6.1) OR ANY OTHER LOAN DOCUMENT AND SUCH
FAILURE TO COMPLY SHALL CONTINUE FOR 30 DAYS AFTER WHICHEVER OF THE FOLLOWING
DATES IS THE EARLIEST:  (I) THE DATE THE COMPANY GIVES NOTICE OF SUCH FAILURE TO
THE AGENT, (II) THE DATE THE COMPANY SHOULD HAVE GIVEN NOTICE OF SUCH FAILURE TO
THE AGENT PURSUANT TO SECTION 5.9, OR (III) THE DATE THE AGENT GIVES NOTICE OF
SUCH FAILURE TO THE COMPANY; OR


(E)          THE COMPANY OR ANY SUBSIDIARY SHALL BECOME INSOLVENT OR SHALL
GENERALLY NOT PAY ITS DEBTS AS THEY MATURE OR SHALL APPLY FOR, SHALL CONSENT TO,
OR SHALL ACQUIESCE IN THE APPOINTMENT OF A CUSTODIAN, TRUSTEE OR RECEIVER OF THE
COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY OF
THEM OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR ACQUIESCENCE, A
CUSTODIAN, TRUSTEE OR RECEIVER SHALL BE APPOINTED FOR THE COMPANY OR ANY
SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY OF THEM OR THE
COMPANY OR ANY SUBSIDIARY SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS;
OR


(F)            ANY BANKRUPTCY, RECEIVERSHIP, CUSTODIANSHIP, REORGANIZATION, DEBT
ARRANGEMENT OR OTHER PROCEEDINGS UNDER ANY BANKRUPTCY OR INSOLVENCY LAW SHALL BE
INSTITUTED BY OR AGAINST THE COMPANY OR ANY SUBSIDIARY, AND, IF INSTITUTED
AGAINST THE COMPANY OR ANY SUBSIDIARY, SHALL HAVE BEEN CONSENTED TO OR
ACQUIESCED IN BY THE COMPANY OR SUCH SUBSIDIARY, AS APPLICABLE, OR SHALL NOT
HAVE BEEN DISMISSED WITHIN 60 DAYS, OR AN ORDER FOR RELIEF SHALL HAVE BEEN
ENTERED AGAINST THE COMPANY OR SUCH SUBSIDIARY, AS APPLICABLE; OR


(G)         ANY DISSOLUTION OR LIQUIDATION PROCEEDING SHALL BE INSTITUTED BY OR
AGAINST THE COMPANY OR ANY SUBSIDIARY AND, IF INSTITUTED AGAINST THE COMPANY OR
ANY

34


--------------------------------------------------------------------------------



SUBSIDIARY, SHALL BE CONSENTED TO OR ACQUIESCED IN BY THE COMPANY OR SUCH
SUBSIDIARY OR SHALL NOT HAVE BEEN DISMISSED WITHIN 60 DAYS; OR


(H)         ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $50,000,000 SHALL BE RENDERED AGAINST THE COMPANY OR ANY
SUBSIDIARY (UNLESS SUCH JUDGMENT IS COVERED BY INSURANCE AND THE INSURER HAS
OFFERED TO DEFEND SUCH JUDGMENT OR ACKNOWLEDGED, IN WRITING, ITS LIABILITY WITH
RESPECT THERETO) AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 60
CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY
ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS OR
PROPERTIES OF THE COMPANY OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT; OR


(I)             THE COMPANY OR ANY SUBSIDIARY SHALL (I) FAIL TO PAY ANY
PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF INDEBTEDNESS IN A
PRINCIPAL AMOUNT AGGREGATING IN EXCESS OF $50,000,000, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD
SPECIFIED IN THE INSTRUMENT EVIDENCING OR GOVERNING SUCH INDEBTEDNESS), OR
(II) FAIL TO OBSERVE OR PERFORM ANY OTHER TERM, COVENANT OR PROVISION CONTAINED
IN ANY INSTRUMENT EVIDENCING OR GOVERNING SUCH INDEBTEDNESS IN A PRINCIPAL
AMOUNT AGGREGATING IN EXCESS OF $50,000,000 (AFTER GIVING EFFECT TO ANY
APPLICABLE GRACE PERIOD SPECIFIED IN THE INSTRUMENT EVIDENCING OR GOVERNING SUCH
INDEBTEDNESS) IF THE EFFECT OF ANY SUCH FAILURE IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR A TRUSTEE OR OTHER PERSON ACTING ON
BEHALF OF SUCH HOLDER OR HOLDERS TO CAUSE, SUCH INDEBTEDNESS TO BECOME DUE PRIOR
TO ITS STATED MATURITY OR TO REALIZE ON ANY COLLATERAL GIVEN AS SECURITY FOR
SUCH INDEBTEDNESS; PROVIDED, HOWEVER, THAT ANY OF THE FOREGOING OCCURRENCES WITH
RESPECT TO ANY INDEBTEDNESS ARISING FROM THE PURCHASE OF GOODS OR SERVICES BY
THE COMPANY THAT IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
SHALL NOT CONSTITUTE AN EVENT OF DEFAULT AS LONG AS THE COMPANY’S OR SUCH
SUBSIDIARY’S TITLE TO ANY SUBSTANTIAL PART OF ITS PROPERTY IS NOT MATERIALLY
ADVERSELY AFFECTED, ITS USE OF SUCH PROPERTY IN THE ORDINARY COURSE OF ITS
BUSINESS IS NOT MATERIALLY INTERFERED WITH AND ADEQUATE RESERVES WITH RESPECT
THERETO HAVE BEEN SET ASIDE ON ITS BOOKS IN CONFORMITY WITH GAAP; OR


(J)             ANY EXECUTION OR ATTACHMENT SHALL BE ISSUED WHEREBY ANY
SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY OR ANY SUBSIDIARY SHALL BE TAKEN
OR ATTEMPTED TO BE TAKEN AND THE SAME SHALL NOT HAVE BEEN VACATED OR STAYED
WITHIN 60 DAYS AFTER THE ISSUANCE THEREOF; OR


(K)          ANY OF THE FOLLOWING SHALL HAVE OCCURRED:

(I)                                     A REPORTABLE EVENT AS DEFINED IN SECTION
4043(B), SUBDIVISION (5), OF ERISA SHALL HAVE OCCURRED WITH RESPECT TO ANY PLAN
SUBJECT TO TITLE IV OF ERISA (OTHER THAN ANY MULTIEMPLOYER PLAN) UNLESS A WAIVER
OF THE FAILURE TO MEET MINIMUM FUNDING STANDARDS UNDER SECTION 412 OF THE CODE
SHALL HAVE BEEN TIMELY APPLIED FOR AND SHALL NOT HAVE BEEN DENIED; OR

35


--------------------------------------------------------------------------------


(II)                                  A REPORTABLE EVENT AS DEFINED IN SECTION
4043(B), SUBDIVISION (6), OF ERISA SHALL HAVE OCCURRED WITH RESPECT TO ANY PLAN
SUBJECT TO TITLE IV OF ERISA (OTHER THAN ANY MULTIEMPLOYER PLAN); OR

(III)                               THE COMPANY OR ANY ERISA AFFILIATE SHALL
HAVE ENGAGED IN ANY PROHIBITED TRANSACTION AND EITHER (1) THE PROHIBITED
TRANSACTION SHALL NOT HAVE BEEN CORRECTED WITHIN THE CORRECTION PERIOD
APPLICABLE TO IT UNDER SECTION 502(I) OF ERISA OR SECTION 4975(B) OF THE CODE,
OR (2) AN EXEMPTION SHALL NOT BE APPLICABLE OR HAVE BEEN OBTAINED UNDER SECTION
408 OF ERISA OR SECTION 4975 OF THE CODE; OR

(IV)                              THE PBGC SHALL HAVE TERMINATED ANY PLAN OTHER
THAN ANY MULTIEMPLOYER PLAN UNDER TITLE IV OF ERISA OR THE COMPANY OR ANY ERISA
AFFILIATE SHALL HAVE RECEIVED NOTICE FROM THE PBGC OF THE INTENTION OF THE PBGC
TO TERMINATE ANY SUCH PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY SUCH PLAN,
WHICH NOTICE SHALL NOT HAVE BEEN WITHDRAWN WITHIN 14 DAYS OF THE DATE THEREOF;
OR

(V)                                 THE COMPANY OR ANY ERISA AFFILIATE SHALL
HAVE VOLUNTARILY TERMINATED ANY PLAN SUBJECT TO TITLE IV OF ERISA (OTHER THAN A
MULTIEMPLOYER PLAN), PURSUANT TO A DISTRESS TERMINATION UNDER TITLE IV OF ERISA;
OR

(VI)                              THE COMPANY OR ANY ERISA AFFILIATE, AS AN
EMPLOYER UNDER A MULTIEMPLOYER PLAN, SHALL HAVE MADE A COMPLETE OR PARTIAL
WITHDRAWAL FROM SUCH MULTIEMPLOYER PLAN;

and, upon the occurrence of any of the foregoing, the aggregate amount of the
Unfunded Liabilities of all Plans subject to Title IV of ERISA shall exceed in
the aggregate $20,000,000 or the Company shall incur liability in excess of
$20,000,000 in the aggregate; or


(L)             A CHANGE OF CONTROL SHALL OCCUR.

Section 6.2                                      Remedies.  If (x) any Event of
Default described in Section 6.1(e), (f) or (g) shall occur, the Commitments
shall automatically terminate, the Obligations shall automatically become
immediately due and payable and the Agent, at the direction of the Majority
Lenders, may enforce all rights and exercise all remedies of the Agent or the
Lenders under the Loan Documents and under applicable law, or (y) any other
Event of Default shall occur and be continuing, then, the Agent, at the
direction of the Majority Lenders, shall at any time and from time to time do
any or all of the following:  (i) declare the Commitments terminated, whereupon
the Commitments shall be terminated, (ii) declare the Obligations to be
forthwith due and payable, whereupon the Obligations shall immediately become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
(iii) enforce all rights and exercise all remedies of the Agent or the Lenders
under the Loan Documents and under applicable law.

36


--------------------------------------------------------------------------------



ARTICLE VII
THE AGENT

The following provisions shall govern the relationship of the Agent with the
Lenders.

Section 7.1                                      Appointment and Authorization. 
Each Lender appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such respective powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto.  Neither the Agent nor any of its directors,
officers or employees shall be liable for any action taken or omitted to be
taken by it under or in connection with the Loan Documents, except for its own
gross negligence or willful misconduct.  The Agent shall act as an independent
contractor in performing its obligations as Agent hereunder.  The duties of the
Agent shall be mechanical and administrative in nature and nothing herein
contained shall be deemed to create any fiduciary relationship among or between
the Agent, the Company or the Lenders.

Section 7.2                                      Note Holders.  The Agent may
treat the payee of any Note as the holder of the Obligations evidenced thereby
until written notice of transfer shall have been filed with it, signed by such
payee and in form satisfactory to the Agent.

Section 7.3                                      Consultation With Counsel.  The
Agent may consult with legal counsel selected by it and shall not be liable for
any action taken or suffered in good faith by it in accordance with the advice
of such counsel.

Section 7.4                                      Loan Documents.  The Agent
shall not be responsible to any Lender for any recitals, statements,
representations or warranties in any Loan Document and shall not be under a duty
to examine or pass upon the validity, effectiveness, genuineness or value of any
of the Loan Documents or any other instrument or document furnished pursuant
thereto, and the Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 7.5                                      GSCP and Affiliates.  With
respect to its Commitment and the Loans made by it, GSCP shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
the same as though it were not the Agent consistent with the terms thereof, and
GSCP and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Company as if it were not the Agent.

Section 7.6                                      Action by Agent.  Except as may
otherwise be expressly stated in this Agreement, the Agent shall be entitled to
use its discretion with respect to exercising or refraining from exercising any
rights which may be vested in it by, or with respect to taking or refraining
from taking any action or actions which it may be able to take under or in
respect of, the Loan Documents.  The Agent shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all holders of Loans; provided, however, that
the Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to the Loan Documents or applicable
law.  The Agent shall incur no

37


--------------------------------------------------------------------------------


liability under or in respect of any of the Loan Documents by acting upon any
notice, consent, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties and
to be consistent with the terms of this Agreement.

Section 7.7                                      Credit Analysis.  Each Lender
has made, and shall continue to make, its own independent investigation or
evaluation of the operations, business, property and condition, financial and
otherwise, of the Company in connection with entering into this Agreement and
has made its own appraisal of the creditworthiness of the Company.  Except as
explicitly provided herein, the Agent has no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect to such operations, business, property, condition
or creditworthiness, whether such information comes into its possession on or
before the first Event of Default or at any time thereafter.

Section 7.8                                      Notices of Event of Default,
Etc..  In the event that any Lender shall have acquired actual knowledge of any
Event of Default or Unmatured Event of Default, other than as a result of its
receipt of financial statements delivered to it pursuant to Section 5.1, such
Lender shall promptly give notice thereof to the Agent.  The Agent shall,
promptly upon receipt of any such notice provide a copy thereof to the other
Lenders.  Upon receipt from any Lender of a request that the Agent give notice
to the Company of the occurrence of an Event of Default or Unmatured Event of
Default, the Agent shall promptly forward such request to the other Lenders and
will take such action and assert such rights under this Agreement and the other
Loan Documents as the Majority Lenders shall direct in writing.

Section 7.9                                      Indemnification.  Each Lender
agrees to indemnify the Agent, as Agent (to the extent not reimbursed by the
Company), according to such Lender’s Pro Rata Share, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on or incurred by the Agent in any way relating to or arising out
of the Loan Documents or any action taken or omitted by the Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.  No payment by any Lender under this Section 7.9 shall
relieve the Company of any of its obligations under this Agreement.

Section 7.10                                Payments and Collections.  All funds
received by the Agent in respect of any payments made by the Company on the
Loans or Facility Fees shall be distributed by the Agent among the Lenders on
the date received or deemed received pursuant to Section 2.12, in like funds as
received, ratably according to each Lender’s Pro Rata Share.  After any Event of
Default has occurred and the Commitments have been terminated or the obligations
have been accelerated, all funds received by the Agent, whether as payments by
the Company or as realization on collateral or on any guaranties, shall (except
as may otherwise be required by law) be distributed by the Agent in the
following order:  (a) first to the Agent or any Lender who has incurred
unreimbursed costs of collection with respect to any Indebtedness of the Company
hereunder, ratably to the Agent and each Lender in the proportion that the costs
incurred by the Agent or such Lender bear to the total of all such costs
incurred by the Agent and all Lenders; (b) next ratably to the Lenders for
application on the Loans; and (c) last to the Lenders (in accordance with their
respective Pro Rata Shares) for any unpaid Facility Fees owing by the

38


--------------------------------------------------------------------------------


Company hereunder.  To the extent the Agent or any Lender receives any payment
on the Obligations, whether from the Company or otherwise, that is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
recovery, the Obligations originally intended to be satisfied by such payment
shall be revived and continued in full force and effect as if such payment had
not been received, and each Lender shall purchase from the Agent or such Lender,
for cash, at face value and without recourse, such participations in the revived
Obligations as shall be necessary to cause such revived Obligations to be shared
ratably among all of the Lenders.  The Agent or such Lender, as the case may be,
shall promptly notify the other Lenders and, if applicable, the Agent, of any
such recovery.

Section 7.11                                Sharing of Payments.  If any Lender
shall receive and retain any payment, voluntary or involuntary, whether by
setoff, application of deposit balance or security, or otherwise, in respect of
Indebtedness under this Agreement or the Notes in excess of such Lender’s share
thereof as determined under this Agreement, then such Lender shall purchase from
the other Lenders for cash and at face value and without recourse, such
participation in the Loans held by such other Lenders as shall be necessary to
cause such excess payment to be shared ratably as aforesaid with such other
Lenders; provided, that if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.

Section 7.12                                Successor Agent.  The Agent may
resign at any time by giving ten days written notice thereof to the Lenders and
the Company.  The Majority Lenders may remove the Agent at any time with or
without cause by giving the Agent and the Company ten days written notice
thereof.  Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Agent, which successor Agent shall (unless an
Event of Default has occurred and is continuing) be reasonably acceptable to the
Company.  If no successor Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Agent’s giving of
notice of its resignation or the removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint an Agent which shall be a
Lender or a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000, which successor Agent shall (unless an Event of Default has
occurred and is continuing) be reasonably acceptable to the Company.  If neither
the Majority Lenders nor the Agent have appointed a successor Agent, the
Majority Lenders shall be deemed to succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Agent.  Upon the
acceptance of any appointment as the Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be relieved from any further duties and obligations in its capacity as
Agent, under this Agreement and the other Loan Documents.  After the retiring
Agent’s resignation or removal hereunder as the Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was acting as the Agent under this Agreement and any other
Loan Document.

39


--------------------------------------------------------------------------------



ARTICLE VIII


MISCELLANEOUS


SECTION 8.1             AMENDMENTS AND WAIVERS; NO WAIVER OF RIGHTS AND
REMEDIES.


(A)   NONE OF THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY PROVISION HEREOF OR
THEREOF MAY BE AMENDED, MODIFIED OR WAIVED UNLESS THE SAME SHALL BE IN WRITING
SIGNED BY THE COMPANY AND THE MAJORITY LENDERS; PROVIDED, THAT (I) NO AMENDMENT,
WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY ALL THE LENDERS, DO ANY
OF THE FOLLOWING: (A) REDUCE THE AMOUNT OF THE PRINCIPAL OF, OR THE AMOUNT OF OR
RATE OF INTEREST ON, ANY NOTE OR ANY LOAN OR ANY FEES OR OTHER AMOUNT PAYABLE
HEREUNDER, (B) POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE LOANS OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, (C) AMEND
THE DEFINITIONS OF  “PRO RATA SHARE” OR “MAJORITY LENDERS”, (D) AMEND SECTION
3.1 OR SECTION 3.2, (E) AMEND THIS SECTION 8.1(A), OR (F) RELEASE ANY GUARANTY;
(II) NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY
LENDERS WHOSE PRO RATA SHARES (DETERMINED UNDER CLAUSE (B) OF THE DEFINITION
THEREOF IF ANY LOANS ARE OUTSTANDING AND OTHERWISE UNDER CLAUSE (A) OF SUCH
DEFINITION) AGGREGATE 51% OR MORE, AMEND SECTION 5.12(F) OR SECTION 5.13(D)
(EXCEPT IN A MANNER THAT WOULD BE MORE RESTRICTIVE AS TO THE COMPANY OR ITS
SUBSIDIARIES); (III) NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY THE AGENT IN ADDITION TO THE REQUISITE LENDERS INDICATED ABOVE TO
TAKE SUCH ACTION, AFFECT THE RIGHTS OR DUTIES OF THE AGENT UNDER THIS AGREEMENT;
(IV) NO AMENDMENT MAY INCREASE ANY LENDER’S COMMITMENT AMOUNT UNLESS IT IS IN
WRITING AND SIGNED BY EACH LENDER; AND (V) NO AMENDMENT, WAIVER OR CONSENT SHALL
AMEND OR MODIFY SECTION 2.1, 2.2, 2.4, 2.7 OR 2.8, UNLESS IT IS IN WRITING AND
SIGNED BY THE AGENT.  ANY SUCH AMENDMENT, MODIFICATION OR WAIVER OR ANY OTHER
CONSENT TO ANY DEPARTURE FROM ANY SUCH PROVISION BY THE COMPANY SHALL IN ANY
EVENT BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE OR FOR THE SPECIFIC PURPOSE FOR
WHICH GIVEN.  NO NOTICE TO, OR DEMAND ON, THE COMPANY IN ANY CASE SHALL ENTITLE
THE COMPANY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


(B)   NO FAILURE OR DELAY ON THE PART OF THE AGENT OR ANY LENDER IN EXERCISING,
AND NO COURSE OF DEALING WITH RESPECT TO, ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF;
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE,
OR ANY ABANDONMENT OR DISCONTINUANCE OF THE ENFORCEMENT THEREOF, PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  THE RIGHTS AND REMEDIES OF THE AGENT AND THE LENDERS HEREUNDER AND
UNDER ANY OTHER LOAN DOCUMENT ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHT OR
REMEDY WHICH THE AGENT OR ANY LENDER OTHERWISE HAS.


SECTION 8.2             NOTICES

  (a)  Generally.  Except as otherwise specifically provided for herein, all
notices, requests, demands, instructions, consents, directions and other
communications provided for herein shall be in writing (including
teletransmission communication) and (unless otherwise required by applicable
law) shall be teletransmitted, mailed or delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature page(s)
hereof or on a separate page immediately following such signature page(s); or at
such other address as shall be

40


--------------------------------------------------------------------------------


designated by such party in a notice to the other parties.  All notices and
other communications shall be effective and be deemed received when transmitted
by telecopier or personally delivered or, in the case of a mailed notice or
notice sent by overnight courier, upon receipt thereof as conclusively evidenced
by the signed receipt therefor, in each case given or addressed as aforesaid,
except that notices to the Agent or any Lender under the provisions of Article
II shall not be effective until received by the Agent or such Lender.

(b)           Electronic Communications.

(I)            NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES, INCLUDING THE PLATFORM) PURSUANT TO PROCEDURES
APPROVED BY THE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO SECTION 2 IF SUCH LENDER HAS NOTIFIED THE AGENT THAT IT
IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH SECTION BY ELECTRONIC
COMMUNICATION.  THE AGENT OR THE COMPANY MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS THE AGENT
OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL
ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT
FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION,
AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT SENT DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND
(II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL
BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS
E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT
SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.

(II)           THE COMPANY AND EACH GUARANTOR UNDERSTANDS THAT THE DISTRIBUTION
OF MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT
THERE ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION AND
AGREES AND ASSUMES THE RISKS ASSOCIATED WITH SUCH ELECTRONIC DISTRIBUTION,
EXCEPT TO THE EXTENT CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE
AGENT.

(III)          THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY, OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY
FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR

41


--------------------------------------------------------------------------------


PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE AGENT AFFILIATES IN CONNECTION WITH THE PLATFORM OR
THE APPROVED ELECTRONIC COMMUNICATIONS.

(IV)          EACH OF THE COMPANY, THE GUARANTORS, THE LENDERS AND THE AGENT
AGREE THAT THE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, STORE ANY APPROVED
ELECTRONIC COMMUNICATIONS ON THE PLATFORM IN ACCORDANCE WITH THE AGENT’S
CUSTOMARY DOCUMENT RETENTION PROCEDURES AND POLICIES.

Section 8.3             Costs and Expenses.  The Company agrees to pay on
demand:  (a) all reasonable out-of-pocket costs, expenses and fees incurred by
the Agent in connection with the negotiation, preparation, approval, syndication
and execution and delivery of the Loan Documents (including reasonable charges
and disbursements of outside counsel to the Agent (determined on the basis of
such counsel’s generally applicable rates, which may be higher than the rates
such counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time) to the Agent, in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
other Loan Documents, the commitments relating thereto, the transactions
contemplated hereby and thereby and the satisfaction and attempted satisfaction
of conditions precedent hereunder, (b) the reasonable fees and expenses of
counsel for the Agent in connection with any amendment, modification or waiver
or proposed amendment, modification or waiver of any of the terms of this
Agreement or any of the other Loan Documents and (c) all reasonable costs and
expenses of the Agent and the Lenders (including reasonable counsels’ fees) in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other Loan Documents.

Section 8.4             Survival of Agreement.  All representations, warranties,
covenants and agreements made by the Company herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Lenders and shall survive the making
of the Loans by the Lenders and the execution and delivery to the Lenders by the
Company of the Notes, regardless of any investigation made by or on behalf of
the Lenders, and shall continue in full force and effect as long as any
Obligation is outstanding and unpaid and so long as the Commitments have not
been terminated; provided, however, that the obligations of the Company under
Section 8.3 and 8.15 shall survive payment in full of the Obligations and the
termination of the Commitments.


SECTION 8.5             BINDING EFFECT; ASSIGNMENTS AND PARTICIPATIONS


(A)   THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
COMPANY, THE AGENT, THE LENDERS, ALL FUTURE HOLDERS OF THE NOTES, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE COMPANY MAY NOT ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER.


(B)   ANY LENDER MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING BUSINESS
AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE BANKS OR
OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ANY LOAN OR OTHER
OBLIGATION

42


--------------------------------------------------------------------------------



OWING TO SUCH LENDER, ANY NOTE HELD BY SUCH LENDER, AND ANY COMMITMENT OF SUCH
LENDER, OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER.  IN THE EVENT OF ANY
SUCH SALE BY A LENDER OF PARTICIPATING INTERESTS TO A PARTICIPANT, (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE THEREOF, (III) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE
FOR ALL PURPOSES UNDER THIS AGREEMENT, (IV) THE COMPANY AND THE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND (V) THE AGREEMENT
PURSUANT TO WHICH SUCH PARTICIPANT ACQUIRES ITS PARTICIPATING INTEREST HEREIN
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT AND RESPONSIBILITY TO
ENFORCE THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION THE RIGHT TO CONSENT OR
AGREE TO ANY AMENDMENT, MODIFICATION, CONSENT OR WAIVER WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, PROVIDED THAT SUCH AGREEMENT MAY PROVIDE
THAT SUCH LENDER WILL NOT CONSENT OR AGREE TO ANY SUCH AMENDMENT, MODIFICATION,
CONSENT OR WAIVER WITH RESPECT TO THE MATTERS SET FORTH IN SECTIONS 8.1(A)(I)(A)
OR (B) WITHOUT THE PRIOR CONSENT OF SUCH PARTICIPANT.  THE COMPANY AGREES THAT
IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS
ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND
PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL BE
DEEMED TO HAVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT OF SETOFF
IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT
AND ANY NOTE OR OTHER LOAN DOCUMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS
AGREEMENT OR ANY NOTE OR OTHER LOAN DOCUMENT; PROVIDED, THAT SUCH RIGHT OF
SETOFF SHALL BE SUBJECT TO THE OBLIGATION OF SUCH PARTICIPANT TO SHARE WITH THE
LENDERS, AND THE LENDERS AGREE TO SHARE WITH SUCH PARTICIPANT, AS PROVIDED IN
SECTION 2.20.

Each Lender may, from time to time, with the consent of the Agent, and the
Company (none of which consents shall be unreasonably withheld; and if an Event
of Default shall have occurred and be continuing, then the consent of the
Company shall not be required; and if the relevant assignment is made to a
Lender or an Affiliate of a Lender, the consents of the Agent and the Company
shall not be required), assign to other lenders (“Assignees”) all or part of its
rights or obligations hereunder or under any Loan Document in a minimum
aggregate amount of $2,500,000 of the Loans then held by that Lender (or, if
less, the entire amount of the Loans then held by that Lender) together with
equivalent proportions of its Commitment pursuant to written agreements executed
by such assigning Lender, such Assignee(s), the Company and the Agent in
substantially the form of Exhibit E or such other form as may be approved from
time  to time by the Agent, which agreements shall specify in each instance the
portion of the Obligations which is to be assigned to each Assignee and the
portion of the Pro Rata Share and Commitment of such Lender to be assumed by
each Assignee (each, an “Assignment Agreement”); provided, however, that the
assigning Lender must pay to the Agent a processing and recordation fee of
$3,500.  Upon the execution of each Assignment Agreement by the assigning
Lender, the relevant Assignee, the Company and the Agent, payment to the
assigning Lender by such Assignee of the purchase price for the portion of the
Obligations being acquired by it and receipt by the Company of a copy of the
relevant Assignment Agreement, (x) such Assignee lender shall thereupon become a
“Lender” for all purposes of this Agreement with a Pro Rata Share and a
Commitment in the amount set forth in such Assignment Agreement and with all the
rights, powers and obligations afforded a Lender under this Agreement, (y) such
assigning Lender shall

43


--------------------------------------------------------------------------------


have no further liability for funding the portion of its Commitment assumed by
such Assignee and (z) the address for notices to such Assignee shall be as
specified in the Assignment Agreement executed by it.  Concurrently with the
execution and delivery of each Assignment Agreement, the assigning Lender shall
surrender to the Agent the Note (if any) a portion of which is being assigned,
and the Company shall execute and deliver a Note (if any such Note is requested
by the Assignee) to the Assignee in the amount of its Commitment, and a new Note
to the assigning Lender in the amount of  its Commitment, after giving effect to
the reduction occasioned by such assignment, any such Notes shall constitute a
“Note” for all purposes of this Agreement and of the other Loan Documents.


(C)   EACH LENDER MAY DISCLOSE TO ANY ASSIGNEE OR PARTICIPANT AND TO ANY
PROSPECTIVE ASSIGNEE OR PARTICIPANT ANY AND ALL FINANCIAL INFORMATION IN SUCH
LENDER’S POSSESSION CONCERNING THE COMPANY OR ANY SUBSIDIARY WHICH HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE COMPANY OR ANY SUBSIDIARY
PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER BY OR ON
BEHALF OF THE COMPANY OR ANY OF THEIR SUBSIDIARY IN CONNECTION WITH SUCH
LENDER’S CREDIT EVALUATION OF THE COMPANY OR ANY OF  SUBSIDIARY PRIOR TO
ENTERING INTO THIS AGREEMENT, PROVIDED THAT PRIOR TO DISCLOSING SUCH
INFORMATION, SUCH LENDER SHALL FIRST OBTAIN THE AGREEMENT OF SUCH PROSPECTIVE
ASSIGNEE OR PARTICIPANT TO COMPLY WITH THE PROVISIONS OF SECTION 8.17 OR A
CONFIDENTIALITY AGREEMENT AT LEAST AS RESTRICTIVE AS THE PROVISIONS OF SECTION
8.17.


(D)   NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER MAY AT
ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF ITS
RIGHTS UNDER AND INTEREST IN THIS AGREEMENT AND ANY NOTE HELD BY IT IN FAVOR OF
ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OR U. S.
TREASURY REGULATION 31 CFR § 203.14, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE
SUCH PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.

Section 8.6             Taxes.  The Company agrees to pay, and save the Agent
and the Lenders harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Agreement or
the issuance of the Notes.

Section 8.7             Severability of Provisions.  Whenever possible, each
provision of this Agreement and the other Loan Documents and any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be interpreted in such manner as to be effective and
valid under applicable law, but, if any provision of this Agreement or any other
Loan Document or any other statement, instrument or transaction contemplated
hereby or thereby or relating hereto or thereto shall be held to be prohibited
or invalid in any jurisdiction under such applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto and
shall not be effective to affect the enforceability of such provision in any
other jurisdiction.

Section 8.8             Governing Law and Construction.  THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW

44


--------------------------------------------------------------------------------


YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL LENDERS.

Section 8.9             Consent to Jurisdiction.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK, NEW YORK OVER ANY ACTION OR PROCEEDING COMMENCED BY THE AGENT OR ANY
LENDER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR
FEDERAL COURT.  THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING.  THE COMPANY AGREES THAT A JUDGMENT, FINAL BY
APPEAL OR EXPIRATION OF TIME TO APPEAL WITHOUT AN APPEAL BEING TAKEN, IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS SECTION 8.9 SHALL AFFECT THE RIGHT OF THE AGENT OR ANY LENDER TO
BRING ANY ACTION OR PROCEEDING AGAINST THE COMPANY OR ITS PROPERTY IN THE COURTS
OF ANY OTHER JURISDICTIONS.

Section 8.10           Captions.  The captions or headings herein and any table
of contents hereto are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Agreement.

Section 8.11           Entire Agreement; No Third Party Beneficiaries.  This
Agreement and the other Loan Documents embody the entire agreement and
understanding between the Company, the Agent and the Lenders with respect to the
subject matter hereof and thereof.  This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof.  Nothing
contained in this Agreement or in any other Loan Document, expressed or implied
is intended to confer upon any Person other than the parties hereto and thereto
any rights, remedies, obligations or liabilities hereunder or thereunder.

Section 8.12           Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract which shall become
effective when the Agent shall have received counterparts hereof signed on
behalf of the Company, the Agent and each Lender.

Section 8.13           Company Acknowledgments.  The Company hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) neither the Agent
nor any Lender has any fiduciary relationship to the Company, the relationship
being solely that of borrower and lender, (c) no joint venture exists among or
between the Company and the Agent or any Lender, and (d) the Agent and the
Lenders undertake no responsibility to the Company to review or inform the
Company of any matter in connection with any phase of the business or operations
of the Company and the Company shall rely entirely upon its own judgment with
respect to its

45


--------------------------------------------------------------------------------


business, and any review, inspection or supervision of, or information supplied
to the Company by the Agent or any Lender is for the protection of the Agent and
the Lenders and neither the Company nor any third party is entitled to rely
thereon.

Section 8.14           Highest Lawful Rate.  Anything herein to the contrary
notwithstanding, the Obligations shall be subject to the limitation that
payments of interest thereon shall not be required, for any period for which
interest is computed hereunder, to the extent that contracting for or receipt
thereof would be contrary to provisions of any law applicable to any Lender
limiting the highest rate of interest which may be lawfully contracted for,
charged or received by such Lender.

Section 8.15           Indemnification.  The Company hereby agrees to defend,
protect, indemnify and hold harmless the Agent, the Lenders, their respective
Affiliates, and their respective directors, officers, employees, attorneys and
agents (each of the foregoing being an “Indemnitee” and all of the foregoing
being collectively the “Indemnitees”) from and against any and all claims,
actions, damages, liabilities, judgments, costs and expenses (including all
reasonable fees and disbursements of counsel which may be incurred in the
investigation or defense of any matter) imposed upon, incurred by or asserted
against any Indemnitee, whether direct, indirect or consequential and whether
based on any federal, state, local or foreign laws or regulations (including
securities laws, environmental laws, commercial laws and regulations), under
common law or on equitable cause, or on contract or otherwise by reason of,
relating to or in connection with any action taken or not taken by the Company,
its Subsidiaries and Affiliates, and their respective directors, officers,
employees, attorneys or agents in connection with any Loan Document, including,
without limitation, any use of any credit extended under the Loan Documents;
provided, however, that the Company shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction, or arising
from claims made by the Agent or any Lender against the Agent or any other
Lender, not involving an act or omission of the Company.  In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law.  The indemnification provisions set forth above shall be in
addition to any liability the Company may otherwise have under the Loan
Documents.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.15 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Company, its directors, equityholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.  The
Company also agrees not to assert any claim for special, indirect, consequential
or punitive damages against the Agent, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Loans.  Without prejudice to the survival of any
other obligation of the Company hereunder the indemnities and obligations of the
Company contained in this Section shall survive the payment in full of the other
Obligations.

Section 8.16           Waiver of Jury Trial.  EACH OF THE COMPANY, THE AGENT AND
THE LENDERS IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY

46


--------------------------------------------------------------------------------


JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 8.17           Confidentiality of Information.  The Agent and each
Lender shall use reasonable efforts to assure that information about the Company
and its operations, affairs and financial condition, not generally disclosed to
the public or to trade and other creditors, which is furnished to the Agent or
such Lender pursuant to the provisions hereof is used only for the purposes of
this Agreement and any other relationship between any Lender and the Company and
shall not be divulged to any Person other than the Agent, the Lenders, their
Affiliates and their respective officers, directors, employees and agents,
except such information may be disclosed: (a) to their attorneys, accountants
and other advisors that are in a confidential relationship with the Agent or
such Lender, (b) in connection with the enforcement of the rights of the Agent
or the Lenders under the Loan Documents or otherwise in connection with
applicable litigation, (c) in connection with assignments and participations and
the solicitation of prospective assignees and participants referred to in
Section 8.5(d) or by any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, (d) if such information is generally available
to the public other then as a result of disclosure by the Agent or a Lender ,
(e) disclosure to any rating agency when required by it, provided that, prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, (f) disclosures required or
requested by any governmental agency or representative thereof or by The
National Association of Insurance Commissioners, and any successor thereto, or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Lender and each Agent shall make
reasonable efforts to notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information and (g) as may otherwise be
required or requested by any regulatory authority having jurisdiction over the
Agent or any Lender or any of its Affiliates or by any applicable law, rule,
regulation or judicial process, the opinion of the Agent or such Lender’s
counsel concerning the making of such disclosure to be binding on the parties
hereto.  Neither the Agent nor any Lender shall incur any liability to the
Company by reason of any disclosure permitted by this Section 8.17.

Section 8.18           Patriot Act.  Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the U.S.A. Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company and the Guarantors, which information
includes the name and address of the Company and the Guarantors and other
information that will allow such Lender or Agent, as applicable, to identify the
Company and the Guarantors in accordance with the Act.

47


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

BEST BUY CO., INC.

 

 

 

 

 

By

/s/ Ryan D. Robinson

 

 

Its

Senior Vice President and Chief Financial

 

 

 

Officer – New Growth Platforms

 

 

S-1


--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

 

By

/s/ Walter A. Jackson

 

 

Its

Authorized Signatory

 

 

S-2


--------------------------------------------------------------------------------


ADDRESS FOR NOTICES

Best Buy Co., Inc.

7601 Penn Avenue South

Richfield, MN  55423

Attn: Sheila Colgan

Fax: (952) 430-6389

Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention:  Pedro Ramirez
Telecopier:  (212) 357-4597 
Email and for delivery of final financial statements for posting:
gsd.link@gs.com

with a copy to:

Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Attention:  [Elizabeth Fischer][Rob Schatzman]
Telecopier:  (212) 902-3000

 


--------------------------------------------------------------------------------


EXHIBIT A TO

REVOLVING

CREDIT AGREEMENT

FORM OF
COMPLIANCE CERTIFICATE

TO:  Goldman Sachs Credit Partners L.P., as Agent

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1)                                  I am an appropriate financial officer of
Best Buy Co., Inc. (the “Company”), a Minnesota corporation;

(2)                                  I have reviewed the terms of the Revolving
Credit Agreement, dated as of June 26, 2007, among the Company, the Lenders
party thereto, Goldman Sachs Credit Partners L.P., as Agent and certain other
parties (as the same may hereafter be amended, restated, or otherwise modified
from time to time, referred to herein and in the attachment hereto as the
“Credit Agreement”), and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the Company
during the accounting period covered by the attachment hereto;

(3)                                  The examinations described in paragraph (2)
did not disclose, and I have no knowledge of, whether arising out of such
examinations or otherwise, the existence of any condition or event which
constitutes an Event of Default or Unmatured Event of Default (as such terms are
defined in the Credit Agreement)       during or at the end of the accounting
period covered by the attachment hereto or as of the date of this Certificate,
except as described below (or in a separate attachment to this Certificate). 
The exceptions, listing in detail the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking or proposes to take with respect to each such condition or event, are as
follows:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .

The foregoing certifications, together with the computations set forth in the
attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                 day of
                              , 200   , pursuant to Section 5.1 of the Credit
Agreement.

BEST BUY CO., INC.

 

By:

 

 

Its:

 

 

A -1


--------------------------------------------------------------------------------


ATTACHMENT
TO COMPLIANCE CERTIFICATE
AS OF                               , 20   , WHICH PERTAINS
TO THE PERIOD FROM                               , 20   ,
TO                               , 20    

Terms defined in the Credit Agreement are used herein as defined therein and
Section references herein refer to the Sections of the Credit Agreement.

(1)

Cash Flow Leverage Ratio:

 

 

 

(prescribed by Section 5.18(a))

 

 

 

 

 

 

 

 

a.

Sum of:

 

 

 

 

 

 

 

 

 

 

i.

Interest-bearing Indebtedness of the

 

 

 

 

 

Company:

$                   (A)

 

 

 

 

 

 

 

 

 

ii.

Eight Times Rental and Lease Expense

 

 

 

 

 

 

 

 

 

 

 

Rental and Lease Expense

$                   

 

 

 

 

 

 

 

 

 

 

multiplied by

 

 

 

 

 

 

 

 

 

 

 

eight (8)

 

 

 

 

 

 

 

 

 

 

 

Subtotal

$                   (B)

 

 

 

 

 

 

 

 

 

Total ((A) plus (B)):

$                    (C)

 

 

 

 

 

 

b.

Sum of:

 

 

 

 

 

 

 

 

 

 

i.

net income

$                   (D)

 

 

 

 

 

 

 

 

 

ii.

income tax expense

$                   (E)

 

 

 

 

 

 

 

 

 

iii.

Net Interest Expense/Income

 

 

 

 

 

 

 

 

 

 

 

interest expense

$                   

 

 

 

 

 

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

 

 

interest income

$                   

 

 

 

 

 

 

 

 

 

 

Subtotal

$                   (F)

 

 

 

 

 

 

 

 

 

iv.

depreciation and

 

 

 

 

 

amortization

$                   (G)

 

 

A -2


--------------------------------------------------------------------------------



 

 

 

 

Total Earnings Before Interest,

 

 

 

 

Income Taxes, Depreciation

 

 

 

 

and Amortization (sum of (D)

 

 

 

 

through (G)):

$                    (H)

 

 

 

 

 

 

v.

Rental and Lease Expense

$                   (I)

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

((H) plus (I))

$                (J)

 

 

 

 

 

 

 

c.

 

Maximum Cash Flow Leverage Ratio permitted under Section 5.18(a):

3.50 to 1.00

 

 

 

 

 

 

d.

 

Actual Cash Flow Leverage Ratio ((C) to (J)):

      to 1.00

 

 

 

 

 

 

(2)

Interest Coverage Ratio:

 

 

 

(prescribed by Section 5.18(b))

 

 

 

 

 

 

 

 

 

a.

Sum of:

 

 

 

 

 

 

 

 

 

 

i.

Earnings Before Interest,

 

 

 

 

 

Income Taxes, Depreciation and

 

 

 

 

 

Amortization (from (H))

$                   (K)

 

 

 

 

 

 

 

 

 

ii.

Rental and Lease Expense

$                   (L)

 

 

 

 

 

Total:

 

 

 

to

 

((K) plus (L))

$               (M)

 

 

 

 

 

b.

Sum of:

 

 

 

 

 

 

i.

Net Interest Expense/Income

 

 

 

(from (F))

$               (N)

 

 

 

 

 

ii.

Rental and Lease Expense

$               (O)

 

 

 

 

 

 

 

Total((N) plus (O))

$                (P)

 

 

 

 

 

c.

Minimum Interest Coverage Ratio required under Section 5.18(b):

2.75 to 1.00

 

 

 

 

 

 

 

d.

Actual Interest Coverage Ratio ((M) to (P)):

      to 1.0

 

 

A -3


--------------------------------------------------------------------------------


EXHIBIT C TO

REVOLVING

CREDIT AGREEMENT

FORM OF NOTE

          , 2007

$                                   ,

FOR VALUE RECEIVED, BEST BUY CO., INC., a Minnesota corporation, hereby promises
to pay to the order of                                             (the
“Lender”), at the main office of Goldman Sachs Credit Partners L.P. at
[          ] in lawful money of the United States of America in Immediately
Available Funds (as such term and each other capitalized term used herein are
defined in the Credit Agreement hereinafter referred to), the principal sum of
                                                                  AND NO/100
DOLLARS ($                            ) or the aggregate unpaid principal amount
of all Loans made by the Lender pursuant to the Credit Agreement, whichever is
less, and to pay interest in like funds from the date hereof on the unpaid
balance thereof at the rates per annum and at such times as specified in the
Credit Agreement.

This note is one of the Notes referred to in the Revolving Credit Agreement,
dated concurrently herewith, among the undersigned, the Lenders party thereto,
Goldman Sachs Credit Partners L.P., as administrative agent for the Lenders and
certain other parties (as the same may be amended, modified or restated from
time to time, the “Credit Agreement”).  This note is subject to the Credit
Agreement and is further subject to prepayment and its maturity is subject to
acceleration in each case upon the terms provided in the Credit Agreement.

The undersigned hereby waives diligence, presentment, demand, protest, and
notice (except such notice as is required under the Loan Documents, as such term
is defined in the Credit Agreement) of any kind whatsoever.  The nonexercise by
the Lender of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in any subsequent instance.

This note is entitled to the benefit of the Loan Documents.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.  In the
event of default hereunder, the undersigned agrees to pay all costs and expenses
of collection, including but not limited to reasonable attorneys’ fees.

BEST BUY CO., INC.

 

By:

 

 

 

Its:

 

 

 

D-4


--------------------------------------------------------------------------------


EXHIBIT E TO

REVOLVING

CREDIT AGREEMENT

FORM OF ASSIGNMENT AGREEMENT

ASSIGNMENT AGREEMENT, dated as of                              , 20     , among
                     (the “Transferor Lender”),                        (the
“Purchasing Lender”), Best Buy Co., Inc., a Minnesota corporation (the
“Company”) and Goldman Sachs Credit Partners L.P., as administrative agent for
the Lenders under the Credit Agreement described below (in such capacity, the
“Agent”).

W I T N E S S E T H

WHEREAS, this Assignment Agreement is being executed and delivered in accordance
with subsection 8.5(c) of the Credit Agreement, dated as of June 26, 2007, among
the Company, the Transferor Lender, the other Lenders party thereto, the Agent
and certain other parties (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Credit Agreement”;
terms defined therein being used herein as therein defined);

WHEREAS, the Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to the Purchasing Lender
rights, obligations and commitments under the Credit Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment Agreement by the Purchasing
Lender, the Transferor Lender, the Agent and the Company, the Purchasing Lender
shall be a Lender party to the Credit Agreement for all purposes thereof.


(1)                                  EFFECTIVE ON                     ,
20      , (THE “EFFECTIVE DATE”), THE TRANSFEROR LENDER HEREBY SELLS AND ASSIGNS
TO THE PURCHASING LENDER A PORTION OF ITS COMMITMENT AMOUNT EQUAL TO
$                (THE “ASSIGNED AMOUNT”), AND A CORRESPONDING PORTION OF THE
PRINCIPAL AMOUNT OF AND ALL INTEREST ACCRUED ON ITS LOANS OUTSTANDING UNDER THE
CREDIT AGREEMENT.  TOGETHER WITH THE ASSIGNED AMOUNT, THE TRANSFEROR LENDER
HEREBY ASSIGNS TO THE PURCHASING LENDER A PRO RATA SHARE OF THE TRANSFEROR
LENDER’S INTEREST AS A LENDER IN THE LOAN DOCUMENTS (THE ASSIGNED AMOUNT, SUCH
LOANS AND SUCH INTEREST IN THE LOAN DOCUMENTS BEING HEREINAFTER REFERRED TO AS
THE “ASSIGNED INTEREST”).  THE PURCHASING LENDER HEREBY ASSUMES THE ASSIGNED
AMOUNT AND THE TRANSFEROR LENDER’S RELATED OBLIGATIONS UNDER THE LOAN DOCUMENTS.


(2)                                  ON THE EFFECTIVE DATE, THE PURCHASING
LENDER SHALL PAY TO THE TRANSFEROR LENDER A PURCHASE PRICE (THE “PURCHASE
PRICE”) EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS INCLUDED IN THE
ASSIGNED INTEREST AS OF THE DAY PRECEDING THE EFFECTIVE

H-1


--------------------------------------------------------------------------------



DATE.  THE TRANSFEROR LENDER ACKNOWLEDGES RECEIPT FROM THE PURCHASING LENDER OF
AN AMOUNT EQUAL TO THE PURCHASE PRICE.


(3)                                  ALL INTEREST, FACILITY FEES AND LETTER OF
CREDIT FEES ACCRUED ON THE ASSIGNED INTEREST FOR THE BILLING PERIOD IN WHICH THE
EFFECTIVE DATE FALLS SHALL BE PAID TO THE AGENT AS PROVIDED IN THE CREDIT
AGREEMENT, AND DISTRIBUTED BY THE AGENT (A) WITH RESPECT TO AMOUNTS ACCRUED
BEFORE THE EFFECTIVE DATE, TO THE TRANSFEROR LENDER AND (B) WITH RESPECT TO
AMOUNTS ACCRUED ON OR AFTER THE EFFECTIVE DATE, TO THE PURCHASING LENDER.  THE
TRANSFEROR LENDER HAS MADE ARRANGEMENTS WITH THE PURCHASING LENDER WITH RESPECT
TO THE PORTION, IF ANY, TO BE PAID BY THE TRANSFEROR LENDER TO THE PURCHASING
LENDER OF OTHER FEES HERETOFORE RECEIVED BY THE TRANSFEROR LENDER PURSUANT TO
THE CREDIT AGREEMENT.


(4)                                  SUBJECT TO THE PROVISIONS OF PARAGRAPH 3
ABOVE, FROM AND AFTER THE EFFECTIVE DATE, PRINCIPAL, INTEREST, FEES AND OTHER
AMOUNTS THAT WOULD OTHERWISE BE PAYABLE TO OR FOR THE ACCOUNT OF THE TRANSFEROR
LENDER PURSUANT TO THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS IN RESPECT
OF THE ASSIGNED INTEREST SHALL, INSTEAD, BE PAYABLE TO OR FOR THE ACCOUNT OF THE
PURCHASING LENDER PURSUANT TO THE CREDIT AGREEMENT.  EACH TIME THE LENDERS ARE
ASKED, FROM AND AFTER THE EFFECTIVE DATE, TO MAKE LOANS OR OTHERWISE EXTEND
CREDIT UNDER THE LOAN DOCUMENTS, THE AGENT SHALL ADVISE THE PURCHASING LENDER,
AS PROVIDED IN THE CREDIT AGREEMENT, OF THE REQUEST, AND THE PURCHASING LENDER
SHALL BE SOLELY RESPONSIBLE FOR MAKING A LOAN OR OTHERWISE EXTENDING CREDIT IN
ACCORDANCE WITH ITS ASSIGNED INTEREST.


(5)                                  CONCURRENTLY WITH THE EXECUTION AND
DELIVERY HEREOF, (I) THE COMPANY, THE TRANSFEROR LENDER AND THE PURCHASING
LENDER SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT A REPLACEMENT NOTE IS ISSUED
TO THE TRANSFEROR LENDER (IF SUCH NOTE IS REQUESTED BY THE TRANSFEROR LENDER),
AND A NEW NOTE IS ISSUED TO THE PURCHASING LENDER (IF SUCH NOTE IS REQUESTED BY
THE PURCHASING LENDER), IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING, IN
ACCORDANCE WITH THE CREDIT AGREEMENT, THEIR COMMITMENTS (AS ADJUSTED PURSUANT TO
THIS ASSIGNMENT AGREEMENT), (II) AS AND TO THE EXTENT PROVIDED IN THE CREDIT
AGREEMENT, THE AGENT SHALL PREPARE AND DISTRIBUTE TO THE COMPANY AND THE LENDERS
A REVISED SCHEDULE OF THE COMMITMENTS, LOANS AND CREDIT PERCENTAGES OF EACH
LENDER, AFTER GIVING EFFECT TO THE ASSIGNMENT OF THE ASSIGNED INTEREST, AND
(III) THE TRANSFEROR LENDER SHALL PAY TO THE AGENT A PROCESSING AND RECORDATION
FEE OF $[3,500].


(6)                                  THE TRANSFEROR LENDER (A) REPRESENTS AND
WARRANTS TO THE PURCHASING LENDER THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED BY IT HEREUNDER AND THAT SUCH INTEREST IS FREE AND
CLEAR OF ANY ADVERSE CLAIM; (B) REPRESENTS AND WARRANTS TO THE PURCHASING LENDER
THAT THE COPIES OF THE LOAN DOCUMENTS AND THE RELATED AGREEMENTS, CERTIFICATES,
OPINION AND LETTERS PREVIOUSLY DELIVERED TO THE PURCHASING LENDER ARE TRUE AND
CORRECT COPIES OF THE LOAN DOCUMENTS AND RELATED AGREEMENTS, CERTIFICATES,
OPINION AND LETTERS EXECUTED BY AND/OR DELIVERED IN CONNECTION WITH THE CLOSING
OF THE CREDIT FACILITY CONTEMPLATED BY THE CREDIT AGREEMENT; (C) MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE

H-2


--------------------------------------------------------------------------------



IN OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF ANY OF THE LOAN
DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; AND
(D) MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF THE COMPANY, OR THE PERFORMANCE OR
OBSERVANCE BY THE COMPANY OR ANY OTHER PERSON OF ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO.


(7)                                  THE PURCHASING LENDER (A) CONFIRMS TO THE
TRANSFEROR LENDER AND THE AGENT THAT IT HAS RECEIVED A COPY OF THE LOAN
DOCUMENTS TOGETHER WITH SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT; (B) ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE TRANSFEROR LENDER, THE AGENT OR ANY LENDER AND INSTEAD IN RELIANCE UPON ITS
OWN REVIEW OF SUCH DOCUMENTS AND INFORMATION AS THE PURCHASING LENDER DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT AND AGREES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
TRANSFEROR LENDER, THE AGENT OR ANY LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS THE PURCHASING LENDER SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISION IN TAKING OR NOT TAKING ACTION UNDER
THE LOAN DOCUMENTS; AND (C) AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THE LOAN DOCUMENTS ARE
REQUIRED TO BE PERFORMED BY THE PURCHASING LENDER AS A LENDER UNDER THE CREDIT
AGREEMENT.


(8)                                  THE TRANSFEROR LENDER AND THE PURCHASING
LENDER EACH INDIVIDUALLY REPRESENTS AND WARRANTS THAT (A) IT IS VALIDLY EXISTING
AND IN GOOD STANDING AND HAS ALL REQUISITE POWER TO ENTER INTO THIS AGREEMENT
AND TO CARRY OUT THE PROVISIONS HEREOF AND HAS DULY AUTHORIZED THE EXECUTION AND
DELIVERY OF THIS AGREEMENT; (B) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE PERFORMANCE OF THE OBLIGATIONS HEREUNDER DO NOT VIOLATE ANY PROVISION OF
LAW, ANY ORDER, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY OR ITS
CHARTER, ARTICLES OF INCORPORATION OR BYLAWS OR CONSTITUTE A DEFAULT UNDER ANY
AGREEMENT OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;
AND (C) IT HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT, AND THIS AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS.


(9)                                  EACH OF THE PARTIES TO THIS ASSIGNMENT
AGREEMENT AGREES THAT AT ANY TIME AND FROM TIME TO TIME UPON THE WRITTEN REQUEST
OF ANY OTHER PARTY, IT WILL EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND DO
SUCH FURTHER ACTS AND THINGS AS SUCH OTHER PARTY MAY REASONABLY REQUEST IN ORDER
TO EFFECT THE PURPOSES OF THIS ASSIGNMENT AGREEMENT.


(10)                            THE ADDRESS FOR NOTICES TO  THE PURCHASING
LENDER AS WELL AS ADMINISTRATIVE INFORMATION WITH RESPECT TO THE PURCHASING
LENDER IS AS SET OUT BELOW:

H-3


--------------------------------------------------------------------------------



(11)                            THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date first
set forth above.

 

                            

,

 

 

Transferor Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



 

                             

,

 

 

Purchasing Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

 

as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CONSENTED AND ACKNOWLEDGED

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Information on Purchasing Lender:

Address:

H-4


--------------------------------------------------------------------------------


[            ]

Attention:                                         

Fax:                                    

H-5


--------------------------------------------------------------------------------